 546DECISIONSOF NATIONALLABOR RELATIONS BOARDWabash Transformer Corp.,Subsidiary of WabashMagnetics,Inc.andCommunications Workers ofAmerica,AFL-CIO.Cases14-CA-7420-1,14-CA-7420-2, and 14-CA-7548December 13, 1974SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOOn July 23, 1974, Administrative Law Judge FannieM. Boyls issued the attached Supplemental Decision inthis proceeding.' Thereafter, the General Counsel andRespondent filed exceptions, supporting briefs, and an-swering briefs.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in, this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the exceptionsand briefs and has decided to affirm the rulings,3findings,' and conclusions' of the Administrative LawiAs set forth in the attached Supplemental Decision, on February 11,1974, the Administrative Law Judge issued a Summary Decision andRecommended Bargaining Order limited to the 8(a)(5) aspect of this case,which was subsequently adopted by the BoardWabash Transformer Corp.210 NLRB 462 (1974) Her Supplemental Decision disposes of the remain-ing aspects of the case2Respondent's request for oral argument is hereby denied, as the record,including the briefs, adequately presents the issues and the positions of theparties3We find no merit in Respondent's exception to the Administrative LawJudge's denial of its motion to strike Boyer's testimony, in accordance withSec 102 118 of the National Labor Relations Board's Rules and Regula-tions, Series 8, as amended, due to the General Counsel's failure to producecertain notes which the witness had passed to him during the course of thehearingThe General Counsel produced those notes which were in hispossession and stated on the record that he had probably discarded theothers, because he did not consider them to be "statements" and becausethe Respondent, although aware of the notes during 15 days of the hearing,exhibited no interest in them during that entire period Accordingly, assum-ing,arguendo,that the notes were "statements" within the meaning of Sec102 118(d) of the Board's Rules and Regulations, we find that they were lostor destroyed in good faith, and the Respondent's motion to strike the tes-timony was properly deniedNLR B v Seine and Line Fishermen's Unionof San Pedro, 374F 2d 974, 979 (C A 9, 1967), cert denied 389 U S 913(1967), holding that "[w]here statements have been lost or destroyed ingood faith the testimony of the witness concerned need not be struck "4 The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge, and the General Counsel in his brief attacksother such findings It is the Board's established policy not to overrule anAdministrative Law Judge's resolutions with respect to credibility unless theclear preponderance of all of the relevant evidence convinces us that theresolutions are incorrectStandard Dry Wall Products, Inc,91 N LRB 544(1950), enfd 188 F 2d 362 (C A 3, 1951) We have carefully examined therecord and find no basis for reversing her findings5The General Counsel has excepted to the Administrative Law Judge'sfailure to find and conclude and to report the evidence showing that Re-spondent committed certain alleged additional violations of Sec 8(a)(1)Wefind it unnecessary to pass on these allegations, as they would be essentiallycumulativeJudge and to adopt her recommended Order, except asmodified herein.'1.Although we agree with the Administrative LawJudge's conclusion thatMargaret Clinton was dis-charged in violation of Section 8(a)(3) and (1) of theAct, we do not rely on her finding that Clinton's effi-ciency at the time of her discharge had shown substan-tial improvement over that of the day before when shewas reprimanded and given a week to improve or beterminated.Respondent argues in its brief that thatfinding is contrary to the preponderance of the evi-dence.However, even assuming that Clinton's effi-ciency had not improved at the time of her discharge,we nevertheless conclude that she was not dischargedfor that reason. There is no apparent reason for Re-spondent's rechecking of her rate of performance theday after promising her a week to improve except thecoincidence of her first display of her change of sympa-thies from antiunion to prounion by wearing a unionbutton on her blouse during these last 2 days of heremployment. Thus, the inference is fully warrantedthat it was this show of union sympathies that ledRespondent to reevaluate Clinton's performance andterminate her employment and that Respondent's con-tention that her discharge was motivated by her failureto improve her productivity is pretextual in the absenceof any explanation for the hasty rechecking of her effi-ciency.We further agree with the Administrative LawJudge in finding no merit in Respondent's contentionthat Clinton's vulgar language was the motivating fac-tor, as that reason was neither mentioned to Clinton atthe time of discharge nor asserted at the hearing. Ac-cordingly, we adopt the conclusion that Clinton's dis-charge was unlawfully motivated and violated Section8(a)(3) and (1) of the Act.2.The Administrative Law Judge found that Re-spondent's imposition of the penalty of discharge forfailure to meet its efficiency standards constituted aunilateral change in working conditions in violation ofSection 8(a)(5) and (1) of the Act. We disagree.'It is clear that Respondent did not promulgate newproductivity rules or standards, as the existence of theefficiency standards predated the Union's campaign6Although we find merit in the General Counsel's contention that theAdministrative Law Judge erred in implying that the burden was on him tointroduce Respondent's records to disprove its affirmative defense of AlmaPowers' defective work (part 11,C,2,c, of the attached Supplemental Deci-sion), we conclude that, in the circumstances of this case, this error was notprejudicial because the Administrative Law Judge's findings as to the exces-sive amount of defective work produced by Powers are supported by therecord and clearly warrant the conclusion that Powers' discharge was moti-vated by her poor workmanship, not her union sympathies7Chairman Miller concurs in the reversal of the conclusion that Respond-ent violated Sec 8(a)(5) because he finds that Respondent was under nobargaining obligation For the reasons set forth in his dissent in the underly-ing representation case,Wabash Transformer Corp, 205 NLRB 148 (1973),he is of the view that the Union's certification was improvidently grantedand that the election should, instead, have been set aside215 NLRB No. 101. WABASH TRANSFORMER CORPand certification.'Furthermore, this is not a casewhere work rules have been abandoned and subse-quently revived and invoked. Finally, the record dis-closes that from the time the plant commenced opera-tionsRespondent had actively enforced its rules bypersonally interviewing individuals in default, by post-ing notices on the bulletin board, and by deliveringspeeches to assembled employees.Under the above circumstances, we conclude thatthe discharge sanction was merely one means of enforc-ing the preexisting efficiency standards which was im-plicit in the existence of any such standard. The empha-sizingof thismeans did not constitute unlawfulunilateral action in violation of Section 8(a)(5) and (1)of the Act. Accordingly, we also reject the finding thatRose Conrad's quitting because of the enforcement ofRespondent's efficiency policy constituted a construc-tive discharge and an unfair labor practice within themeaning of Section 8(a)(5) and (1) of the Act. There-fore, we shall dismiss the complaint insofar as it allegesviolations in these respects.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge as modified below andhereby orders that Respondent, Wabash TransformerCorp., Subsidiary of Wabash Magnetics,' Inc., Farm-ington,Missouri,its officers,agents,successors, andassigns,shall take the action set forth in the said recom-mended Order as herein modified:1.Delete thename"Rose Conrad" from paragraph2(a).2.Delete paragraphs 1(j) and 2(b) and reletter re-maining paragraphs accordingly.3. Substitute the attached notice for the Administra-tive Law Judge's notice.IT IS HEREBY FURTHER ORDERED that the complaint be,and it herebyis,dismissed insofar as it alleges viola-tions not found herein.S For thisreason, theAdministrative Law Judge's reliance on cases suchasThe DalfCorporation, d/b/a HoffmanBros.,188 NLRB319, 324 (1971),involving the unilateral institution of new rules, is clearly misplacedAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL offerBecky Boyer and Margaret Clin-ton full reinstatement and pay each for her earn-547ings lost as a result of her discharge,plus 6-percentinterest.WE WILL NOT coercivelyinterrogate our em-ployees regarding their knowledge of union activi-ties, regarding the union sympathies or activitiesof fellow employees,or regarding what goes on atunion meetings.WE WILL NOTsolicit or request employees to findout and report back to us the union or companysympathies of fellow employees and/or documentthe information obtained to categorize our em-ployees as prounion or procompany.WE WILL NOTrequest any employee to attend aunion meeting and ask questions which we haveposed.WE WILL NOTsolicit employees to report theidentity of employees making derogatory remarksabout management representatives.WE WILL NOTrequest any employee to assist inthe circulation of a petition to obtain employeewithdrawal of their union cards.WE WILL NOTthreaten plant closure or removal,the discharge of union supporters,or other formsof reprisal against employees should they selectthe Union to represent them.WE WILL NOTthreaten that any employee will notbe rehired unless such employee withdraws fromCommunicationsWorkers ofAmerica, AFL-CIO, or promises to vote against said labororganization in any election.WE WILL NOTseek to create the impression thatthe plant is in the process of closing down becauseour employees have selected the Union to repre-sent them.WE WILL NOTdischarge or otherwise discriminatein regard to the hire or tenure of employment ofour employees because of their union sympathiesor activities.WE WILL NOTin any other manner interfere with,restrain,or coerce our employees in the exercise oftheir rights guaranteed under Section7 of the Act.WABASHTRANSFORMER CORP.,SUBSIDIARY OFWABASHMAGNETICS,INC.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEFANNIE M. BOYLS, Administrative Law Judge These con-solidatedcases, initiatedby charges filed on May 29, July 10,August 23 and 31, and October 4, 1973,and a consolidatedamended complaint issuedon October 11, 1973, were heardbeforeme at Farmington, Missouri,on 16 hearingdays be-tween November 5 and December 12, 1973. The amendedcomplaint,as furtheramended atthe hearing,alleges thatRespondent, both before and afteran electionconducted un- 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDder theBoard'sauspices on March 16,1973, engaged innumerous acts of interference,restraint,and coercion in vio-lation of Section 8(a)(1) of theAct; discriminatorily dis-chargedor otherwisediscriminated in regardto theterms andconditions of employmentof sevenemployeesbecause oftheir union membership and activities,in violation of Section8(a)(3) and(1) of the Act; and refusedto bargainwith Com-municationsWorkers of America, AFL-CIO,following theBoard's certification,on July 31, 1973, of that labororganiza-tion as the bargaining representative of Respondent's produc-tion and maintenance employees,in violation of Section8(a)(5) and(1) of the Act. Respondent's answersdeny thatit engagedin any of theunfair labor practices alleged.With respect to thealleged 8(a)(5) violations,Respondentconceded at thehearing that it had refused to bargain withthe Union but contendedthat itsrefusalswere justified andnot in violation of the statute because the Board in the under-lying representationproceeding (Case 14-RC-7260)had im-properly overruledits objections to the election and improp-erly certified the Union.Since all allegations of the complaintpertaining to an unlawfulrefusal tobargain(such as a unilat-eral change in working conditions,a refusal to furnish dataand a refusal toconfer withthe Union)stemmed from Re-spondent's position that the certification was invalid and thatitcould not,consistently with that position,recognize orbargain withthe Unionwhile continuingto assert that posi-tion,I,following an order toshow cause, on February 11,1974, issueda Summary Decision and Recommended Bar-gainingOrder,requiring Respondent,upon request, to bar-gain withthe Union The Board, thereafter, on April 30,1974, issueditsDecisionand Order,adoptingthe Recom-mended BargainingOrder (210 NLRB 462). That order isnow pendingbefore the U.S. Court of Appeals for the EighthCircuiton the Board's petitionfor enforcement.Subsequentto the hearing, on or about February 18, 1974,the General Counseland Respondenteach filedan excellentbrief and on March 29, 1974 Respondent,in addition, fileda reply brief. (Also subsequent to thehearing I received aletter purportedly written byBarbara Marler,Ethel Brownand RhemaMullins, a copy of which Itransmitted to eachof theparties,witha requestfor theirviews regarding thesignificanceof the letterand the dispositionto bemade of it.Neither the General Counselnor Respondenthavepointed toany relevance of theallegations in the letter to any issuebeforeme and I see none. I have giventhe letterno weightIfindit inappropriate under Sec.102.134 of theBoard'sRules and Regulations,Series 8, as amended, to deny reliefto alleged discriminatees Brown and Mullinsbecause of theirpartin sendingthe letterto me, as Respondent requests, andshall decideon their merits the allegations as to them.)Upon the entire record inthis case, upon my observationof thedemeanorof thewitnesses,and after a careful consider-ationof the briefs,Imake the following:FINDINGS OF FACTIJURISDICTIONAL FINDINGS, THE LABOR ORGANIZATION INVOLVEDOn the basis of facts set forthin the Board's priordecision,210 NLRB 462 (1974), it was found,and Respondent doesnot dispute,that it is anemployerengaged in commercewithin the meaning of Section 2(2), (6) and (7) of the Act andthatCommunicationsWorkers of America, AFL-CIO,hereincalled the Union,is a labor organization within themeaning of Section2(5) of the Act.11THE UNFAIR LABOR PRACTICES ALLEGEDA. Setting and IssuesThe Farmington,Missouri,operation here involved is oneof a number of plants operated by Respondent.It started ata store front in Farmington in June 1972 as a training pro-gram for winders and was moved to its current plant locationin early August 1972 The plant was established to manufac-ture power transformers,one of the two types of transformersformerly manufactured at Respondent'sMcHenry,Illinoisoperation, before the latter plant was closed down The Unioncommenced organizing efforts among Respondent's em-ployees in about mid-December 1972 and held its first unionmeeting in late January or early February 1973. Respondentlearned of these organizational efforts almost immediately.The General Counsel contends that Respondent counteredthe Union's organizational efforts with unlawful interroga-tion,threats and other unlawful conduct,including discrimi-nation against employees active or believed to be active in theUnion's behalf.It is alleged that this unlawful conduct con-tinued even after the Union won an election on March 16 andwas certified on July 31,1973 and while Respondent has beenrefusing to furnish the Union requested information and bar-gain with it.Respondent,while denying that it has engaged in any un-fair labor practices,specifically defends its action takenagainst the seven employees alleged to have been unlawfullydiscriminated against by contending,early in the hearing,that Ethel Brown was discharged for insubordination; thatAlma Powers was first given a 3-day disciplinary layoff, thendischarged,because of the poor quality of her work over asubstantial period of time; that Rhema Mullins, who at thetime of the hearing was on leave of absence because of anindustrial accident,was not discharged but was merely trans-ferred from one job to another in order to meet Respondent'sbusiness requirements;that Ruby McDonald was dischargedfor taking an unauthorized leave of absence; that BeckyBoyer and Margaret Clinton were discharged because of theirpoor efficiency in production; and that Rose Conrad volun-tarily quit during the course of an interview where her effi-ciency,was being discussed.B. Acts of Interference,Restraint,and Coercion1.The evidentiary factsThe recordis replete with evidence that Respondent, fromthe very inception of the Union'sorganizational drive inDecember 1972 up to the date of the representation electionon March 16,1973, and to a more limited extent even beyondthat date,engaged in an extensivecourse ofinterrogationregarding the union sympathies and activities of its em-ployees,made veiled as well as overt threats of reprisalagainst union adherents and of plant closure in the event ofunion success in the election and coercively encouraged em- WABASH TRANSFORMER CORP549ployees who had signed union cards to seek withdrawal oftheir cards from the Union.Although mostof theunlawfulconduct is attributed to Don Nelson,the general foreman incharge of the second or night shift,other higher-rankingmanagement officials, includingVicePresidentLeonardTrinkle,former Plant Manager Doug Dunker(who was ter-minated by Respondent on March7, 1973),and Manager ofManufacturing Roger Liston(who voluntarily left Respon-dent's employ about June 1) were also involvedSome credibility issues are presented but much of the evi-dence regarding the alleged 8(a)(1) violations was not deniedat all or, if denied,the denials were so broad or in suchgeneral terms as to make it doubtful whether the witness hadin mind certain specific interrogation or statements attributedto him.Wherethe General Counsel and Respondent's wit-nesses have testified regarding the same conversations orevents, I have carefully weighed their differing versions in thelight of the self-interest of each witness,the apparent consist-ency and reliability of their testimony as a whole, and theirdemeanor while testifying,as well as the plausibility of theirtestimony in the context of admitted facts, in resolving what-ever inconsistency or conflict which may appear in the tes-timony.Special mention at this point will be made of two of thewitnesses,Pat Fischer,the quality control girl on the secondshift,who was a principal witness against Respondent inconnection with the alleged 8(a)(1) violations,and secondshift General Foreman Nelson,who is alleged to have playeda major role in Respondent's antiunion campaign. Fischer, byreasonof thenature of her work,had frequent contacts withNelson and other management representatives She was,throughout the preelection period,openly and, I believe,genuinely antiunion and procompany in her sentiments, will-ingly cooperating with management in its effort to defeatunionization of the plant, and even,on her own initiative,thinking up ways to combat the Union She left Respondent'semploy, angry with all management representatives, on May21, 1973, as aresult of Respondent's denial of her request fora transfer to the day shift but she does not appear to haveremained angry long, for only a few days after her departure,she assisted General Foreman Nelson'swife in the purchaseof a surprise birthday gift for him and attended the party inhis honor onMay 24.She served as a company observer atthe representation election on March 16 and on the same day,after the election,she wrote and, with lead girl Eaton's help,circulated among other employees for their signatures a glow-ing endorsement of local management representatives, whichwas later mailed to Respondent's president,Boyd. She, never-theless, claims that she had become "disillusioned"for abouta week or two before the election when she realized thatmanagement was "harassing people."On theday after shequit her job,she got in touch with the Union and soon there-after gave statements to the Union or to Board agents insupport of unfair labor practice charges which had been filed.Respondent contends that Fischer had a retributive motive intestifying.Even if it be assumed that her motive in testifyingwas revenge,this does not necessarily mean that her tes-timony is untruthful Her motive,like the self-interest motiveof most witnesses,isa factor to be considered and I haveconsidered her possible motives. Nevertheless,Fischer didtestify in convincing detail,stood up well under cross-exami-nation,and impressed me on the whole as a reliable witnessI have credited her testimony where it is undisputed by spe-cific evidence to the contrary and where there are conflicts inthe testimony,I have carefully weighed the testimony of eachof the witnesses to determine which version is most accurateor whether the truth lies somewhere in betweenGeneral Foreman Nelson,as already mentioned,did notspecifically deny most of the alleged 8(a)(1) conduct at-tributed to him by Fischer and other witnesses.His accountsof those incidents to which he did testify were not, for themost part, necessarily inconsistent with the accounts of hisaccusers. Nelson,on the whole, impressed me as seeking toavoid telling an untruth.Let us turn now to the evidence regarding specific allegedacts of interference,restraint,and coercion.According to the credited testimony of employee EthelBrown,not specifically denied, in about mid-December 1972,Don Nelson,general foreman in charge of the second shift,cameto her and another employee, Pat Triplett, as they wereworking on the wrapping line and stated that he wished to askthem something in confidence. He then inquired whetherthey knew of any union activities going on.Nelson explainedthat several employees had told him about receiving tele-phone calls from a CWA organizer Brown informed Nelsonthat she knew nothing about the union activities and, havingan unlisted telephone number,had not received any tele-phone call from the Union.About January 8, Respondent's president,Boyd,accom-panied by Vice President Trinkle, came to the plant andaddressed the employees. He told them,among other things,that the Company had been in businessfor 27years, that ithad many plants, none pf which had ever been organized bya union,and that the Company and its employees had settledtheir own differences and had no need for a union VicePresident Trinkle made a similar speech to the employeesaround the first of February. He told them that before open-ing a plant in Farmington,"We hadsearched several areasand we had picked Farmington and we had a lot of confi-dence or we wouldn't have spent half a million dollars build-ing a plant,and we were hoping the employees would haveconfidence inWabash"Soon after he had completed thespeech,employee Rose Blum came to the office and askedhim, "Can you tell me that if the Union gets in are you goingto close the plant?" Trinkle replied, "Rose, we have an obliga-tion to our customers and we will do what we feel is best totake care of our customers." He added that"If Farmingtondidn't want them, they would have to go somewhere thatdid " Blum told Trinkle that she had a family to take care of,that she needed her job, that she liked her work and that "shecertainly hoped that we stayed there."'In late January or early February,after attending the firstunion meeting,employees Dee and Waller went to GeneralForeman Nelson's office and asked him what was going totake placeAccording to Dee's undenied and credited tes-timony, Nelson told them that,"If a union got in,we wouldall be out of a job, that they would probably close the factorydown."IThe findings in the above paragraph are a composite account of themutually corroborative and credited testimony of Trinkle and Blum 550DECISIONSOF NATIONALLABOR RELATIONS BOARDOn the Monday following the Union's first meeting withRespondent's employees,second shift quality control girl PatFischer was called to Respondent's office for an interviewwith Plant Manager Doug Dunker and General ForemanNelson.Dunker asked her if she had gone to or knew abouta union meeting held on the preceding Friday night. Fischerrelied that a friend had told her on Saturday that there hadbeen such a meeting but that she had not known about itbefore then. Dunker asked if she knew who had attended andshe replied that she did not know.'About a week later(apparently on February 10), accordingto Fischer,when she arrived at work,Dunker met her in theplant cafeteria and said that there was something in the officethat he wanted her to do, then walked off Fischer immedi-ately went to the office and asked the office girl, Pritchett, ifshe had any idea what Dunker was talking about. Pritchettthen showed her a letter addressed to the National LaborRelations Board,stating that the employees whose nameswere signed below had changed their minds and wanted theunion cards which they had signed returned to them Thenames and addresses of a number of employees on the firstor day shift appeared below the body of the letter Pritchettrequested Fischer to make a copy of the body of the letter andtake it to the second shift employees for their signatures.Fischer did make a copy of the body of the letter'Later the same evening,according to Fischer's undeniedand credited testimony,she had a conversation in the officeabout the letter with Manager of Manufacturing Roger Lis-ton and Nelson.She asked Nelson the significance of havingcard signers get their cards back and he explained that if asufficient number of employees requested their cards back,there would be no representation election.Liston added thatif there was an election and the Union won, the plant wouldclose or would move; that the plant was not making anymoney and could declare bankruptcy and that sooner or laterthe Union people would be out of a job. Liston told Fischerthat neither he nor Nelson could go out in the plant and saythese things but that Fischer could because she was not anagent of the Company and would not be acting for the Com-pany. Nelson told Fischer that he knew she needed her job2The findings in the above paragraph are based on the credited testimonyof FischerNelson, who was named by Fischer as being present at theinterview,was not questioned and did not testify about it Dunker, who wasterminated by Respondent on or about March 7, 1973, gave very ramblingand general responses to most of the questions asked him about his conver-sations with FischerWhile he did purport to place one of the conversationswith her as occurring on February 5, it is clear that he was not testifyingabout the same occasion mentioned by Fischer,but, instead,about a lateroccasion after Fischer had attendeda union meeting3Pritchett,though called by Respondent as a witness,was not asked aboutand did not testify regarding her role in the above account Dunker testifiedthat on one occasion in February when Fischer came in and asked,"What'snew'?," he told her that the girls on thefirst shiftwere circulating a petition,asking for a return of the union cards they had signed,that she responded"OhT" smiled, and said, "Good, I'm going to see what this is all about," thenwent to the office Dunker testified that he could not recall saying anythingfurther about the document I believe that Fischer's version of the incidentismore accurate than that of Dunker If Dunker had not told her that hehad something in the office he wanted her to do, as Fischer testified, howwould she have known that she should go to the office as a result of theinformation imparted to her Her account of her statements to Pritchettupon entering the office(which I accept as accurate since Pritchett did notdispute this testimony)discloses,moreover,that Fischer was uninformed ofwhat Pritchett had waiting for herand was going to do everything she could to help theCompanyFollowing her talk with Nelson and Liston,Fischer startedsoliciting signatures on the card withdrawal letter. She firstasked each employee she solicited whether that employee hadsigned a union card,and if the employee replied in the affirm-ative, Fischer would tell the employee that she thought theemployee had made a mistake; that the plant would close ifthe Union got in and all the employees would be out of a job;and that the company officials had told Fischer that the plantwas not making any money.Three of the employees Fischertalked to signed the withdrawal letter on the first eveningFischer solicited them and she mailed it to the NationalLabor Relations Board. The next week, about February 14,two more employees came to Fischer,expressing a desire tosign the letter.Fischer composed another letter, from mem-ory of the first,and those two employees signed it.Fischerthen left the letter in the office on Pritchett's desk for Pritch-ett to mail. Nelson, observing it there, told Fischer that sheshould not place it on Pntchett'sdesk but should mail itherself,for some of the union people might see it and chargethe Company with the responsibility for it since Pritchett wasresponsible for mailing things out for the Company.'Among the employees who signed the union withdrawalletter prepared by Fischer was Cadwell.Cadwell had at-tended the first union meeting on or about February 2, 1973,signed a union card,and agreed to serve on the Union'sorganizing committee.Shortly thereafter Cadwell went toNelson's office,informed him that she was going to have toleave her job because or pregnancy, and inquired aboutwhether she could return to work after her baby came. Nel-son told her that she had not been employed long enough tobe entitled to pregnancy leave or a leave of absence and thatshe would have to quit her job, then reapply for work later.He assured her that the Company always considered formerIdo not regard as inconsistent with Fischer's testimony related abovecertain other testimony by second shift lead girl Sharon Eaton,corroboratedby Nelson,that after learning from the first shiftlead girl, Bobbie Hinkle,that first shift employees were being solicited to ask for a return of theirunion cards,Eaton went to Nelson(accompanied,she believed,by Fischer)and asked for permission to circulate such a letter on the second shiftNelson gave his permission,explaining they had as much a right to cam-paign as the union peoples Soon after the first evening on which Fischer had solicited signatures onthe withdrawal letter, one of the employees told her she had heard that theUnion had filedcharges against her for soliciting during company timeFischer thereupon went to the office, and,according to her testimony,reported what she had heard to Personnel Director DeBonneville,Liston,and Nelson,explaining that she was frightened DeBonneville laughed andtold Liston that he could not see that Fischer was doing anything she wasnot supposed to be doing Liston explained that unfair labor practice chargescould be filed against the Company but not against her personally since shewas only an employee and had a right to engage in antiunion activities Heasked her what she had been telling the girls She told him that she had beentelling them the plant would close if the Union got in and the union peoplewould be out of jobs and that the plant was not making any money, andasked Liston if that was not what he had told her to say He replied,"If yousay I told you to say that, I will deny it to the end " Liston contends thatDeBonneville was not present at this conference I find it unnecessary toresolve this conflict for I find nothing unlawful in what DeBonneville isalleged to have said Indeed,on the basis of the findings outlined above(which are based on that part of the composite testimony of both Fischerand Liston which I credit),Ido not believe that Liston's statements con-stituted an unfair labor practice either This conversation,however, doesshow an awareness by Liston of Fischer's activities which he had previouslysuggested that she engage in WABASH TRANSFORMER CORP.employees for rehire if there was an opening in their jobclassification.'After Respondent received a letter from the Union, datedFebruary 6, 1973, listing members of its organizing commit-tee,Nelson, according to Fischer's credited testimony, soughtout Fischer and requested her to try to persuade Cadwell towithdraw from the Union's organizing committee, explainingthat he knew she was going to need her job back after herbaby came and that in his opinion she did not stand a chanceof getting it back so long as she was on the organizing com-mittee. Fischer relayed this information to Cadwell and, inaddition, told her that the plant would close if the Union gotin, that the plant was not making any money, that the Unionpeople would be out of a job, and that she should think ofherself, for she would be needing her job after her baby wasborn. Cadwell thereupon signed the union withdrawal letterwhich Fischer was circulating and, at Fischer's suggestion,went to see Nelson to tell him what she had done'According to Nelson, Cadwell told him that Fischer hadtalked her into signing the petition to get herunioncard back,"that it was her decision, that she felt her chances ofgettingher job back would be much better if she withdrew," and thatanother reason for withdrawing from the Union was that thecampaign "was getting pretty dirty, pretty violent, peoplewere mad at each other , people that used to be friends werenow enemies" and that she "just wanted out of the wholemess."He further testified that he again assured her that theCompany always considered people for rehire in the classifi-cation they were in when they quit. I credit Nelson's tes-timony in this respect. I also credit Cadwell's testimony, notspecifically denied by Nelson, as to some other things saidduring this interview. Nelson told her that he had beenshocked to see her name on the organizing committee list andthat she would never be able to get her job back if she votedfor the Union. He also stated "that he couldn't come right outand say, 'I want you to go out and tell everybody in the plantthat if they vote union or if they signorganizingcommitteecards that they will lose their jobs, but this in effect willhappen."' He told her that he would appreciate her lettingpeople know this but cautioned her not to do it "on companytime because we could all get in trouble for that."Cadwell's baby was born on February 19. Shortly there-after, on being told by Pat Fischer that Nelson wanted her totelephone him at the plant collect, from St Louis where shewas then living, Cadwell did call Nelson According to hercredited testimony, not specifically denied by Nelson, he toldher that he would like to get her qualified to vote in theMarch 16 representation election and asked if she would voteagainst the Union if he got her qualified. She promised thatshe would and he assured her that if she did, she would gether job back later. He asked her to keep in touch with him.Nelson's testimony, not necessarilyinconsistentand which Ialso credit, is that when Cadwell called, she mentioned that6 The account of this interview is based principally on Nelson's testimonyIdo not believe that the Union was mentioned at that time, as CadwelltestifiedCadwell appeared to have been confused as to the dates uponwhich certain statements were made and I have not credited all of hertestimony regarding the conversations about which she testified7At either this or an earlier conference with Nelson, he gave Cadwell anaddress to which she could write to get her union card returned,but on beingassured by Fischer that her signing of the withdrawal letter would accom-plish the same purpose, she never wrote to the Union551Pat Fischer had talked to her about the possibility of gettingqualified to vote in the election, and that Nelson stated thathe would talk to Respondent's counsel about this possibilityand get back to her He further testified that he did checkwith Respondent's counsel and thereafter did try to get herqualified to vote but was unable to do so because of thecloseness of the time between Cadwell's telephone call andthe date of the election.'Between early February and the election on March 16,Respondent, acting chiefly through Nelson, carried on anextensive campaign to ascertain the union sympathies of theemployees and to discourage their union adherence. Nelsonkept a list of second shift employees on his desk or in hispocket and from time to time in February and March wouldask procompany employees Fischer, Walter, Dee, and Eatonabout whether certain employees were for or against theUnion and would mark "C" beside the name of an employeebelieved to be procompany and "U" beside the name of anemployee believed to be prounion. There was a blank besidethe names of those concerning whoseunionsympathies Nel-son was uninformed Fischer was in a particularly good posi-tion to give Nelson information of this type, not only becauseshe had attended at least twounion meetings,but also be-cause, in circulating the union withdrawal letter she inter-viewed about 30 employees, asking each if she had signed aunion card, then requesting signatures on the letters only ifan employee admitted having signed a union card. On someoccasions, Nelson discussed the list with Fischer alone and onother occasions employees Eaton, Waller, or Dee were pre-sent. On one occasion he asked Dee whether her close friendsStorie and Brooks were for the Union or for the Companyand when she replied that she did not know, he asked her tofind out. She then talked to them and reported back to Nelsonthat they were not for the Union at that time. He asked Deeand Waller about several other employees and whether theywould find out who was for and who was against the Union.He also asked Dee whether employee Carr had asked her tosign a unioncard and she replied that he had not.'In similar vein, Nelson requested Fischer, before the elec-tion, to report to him about any employees making deroga-tory statements about Respondent, about him or about mem-bers of management or about the quality of work beingproduced. He told her that whenever she saw prounion em-ployees Brewer and Carr talking; she should go over to them,inspect their work, and break up their conversation. He toldher that he was "building a case against them." Thereafterwhen Fischer found some defective work and erroneouslyattributed it to Brewer, the latter accused Fischer of plantingthe bad work on her. Fischer reported the incident to Nelson8Subsequent to the election, Cadwell sought reemployment with Re-spondent, informing Nelson that her doctor was releasing her to return towork on March 19 She had not been rehired by the date of the hearing,according to Nelson, because Respondent had no need for more line testers,the work which she had formerly done9 The above findings are based on the credited testimony of Fischer andDee Nelson did not deny the matters to which they testified Waller didnot testify Eaton, a lead girl, still working for and very loyal to Respondent,testified that she did not hear management ask Fischer about the unionsympathies of other employees Eaton did not impress me as a frank witnessin this and in some other respects and I do not credit her testimony insofaras it conflicts with that of Fischer or Dee 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Liston. The latter remarked: "Well, it may not be sucha bad idea, after all."About a week before the election Nelson told Fischer thatif the Union became the employees' bargaining representa-tive, he would no longer ask people to do things but, instead,would tell them; that employees would see a complete changein him and that he was"no longer going to be a nice guy."Liston also warned Fischer of adverse working conditionswith which employees would be faced under a union. He toldher that the employees were taking too much for granted. Asan example, he stated that if the Union won and obtained acontract, the employees would not have the air conditioningand heat they were then enjoying if such matters were notincluded in contract terms. As another example, he statedthat at present if a girl hurt her foot and needed the use ofher foot to do her regualr work, Respondent would transferher to another job which would not require the use of herfoot, but if there were a union in the plant, the girl would besent home instead of being transferred.1°According to Fischer, on the Friday before the first unionmeeting which she attended, Liston came to her and askedwhether she was going to the union meeting on the followingday and Fischer replied that she had not planned to go.Liston then told her, "Well, I want you to go and ask a coupleof questions for me." One of the questions concerned whowould pay the employees' salaries when they were out onstrike. Fischer did go and ask that question." According toEaton, Fischer came to her on the day before the unionmeeting and stated that they had been instructed by manage-ment to go to the meeting. Eaton expressed skepticism as towhether they had been expressly instructed to go and wentto the office to verify Fischer's statement.She asked PlantManager Dunker, in Liston's presence, if she and Fischerwere instructed to attend the meeting. Dunker stated that hehad given no such instructions. Liston stated that if shewanted to go to the meeting, it was her privilege, but cau-tioned her to be careful if she went because it was well knownthat she and Fischer were procompany. Eaton then reportedback to Fischer that they had not been instructed to go.Fischer replied that she had the impression that they had togo and that if they did not, they would be taken off their jobsas quality control and lead girl, respectively, and "be put backon the lines." Liston testified that he never "instructed" anyemployee to attend a union meeting but that Eaton o oneoccasion asked if she and other employees "could" attend andthat he had assured her of her right to do so but had cau-10Thefindings in the above paragraph are based on Fischer's creditedtestimony. Liston conceded that he had compared the favorable workingconditions, including air conditioning, which Respondent had at its Farm-ington plant, as compared with less favorable working conditions in union-ized plants with which he was familiar, and that someone else in the coversa-tion may have said the things attributed to him, but that he did not say whatwould happen to those benefits if there was a union at Farmington. I amsatisfied,however, that the point he was making was that present benefitsmight be taken away unless expressly provided for in a union contract andthat Fischer's account is substantially accurate.11Fischer testified that she believe the date of the meeting was February24, but I am satisfied from the testimony of Sharon Eaton, who went withher tothe meeting, and from the testimony of Liston that he was not at theplant on February 23, that the correct date was on or before February 10,the date placed by Eaton. Eaton recalled that Fischer did ask a question andthat the Union's organizing committee list, including Cadwell's name wasread off at the meeting. Cadwell left Respondent's employ on February 16.tioned that they should be careful if they went.Upon a carefulconsideration of all the evidence,I am satisfied that Fischer'saccount of what Liston asked her to do is accurate,except asto her estimated date,that she not unreasonably interpretedListon's request as an instruction and that Eaton's account ofher conversation with Dunker and Liston is accurate.Liston,I believe,was not as frank with Eaton as he had been withFischer and,in addition,may have been reluctant,in bun-ker's presence,to acknowledge having done something heknew he could not lawfully do.On the Monday morning following her first attendance ata union meeting and of her asking at least one of the questionsposed by Liston,Nelson and Dunker followed her to theoffice.Dunker asked her whether she had attended the meet-ing,who was there and what promises had been made.Fischer told them what had taken place.A few daysbefore the election,at the end of the secondshift,Liston joinedfour of theemployees,Fischer,Probst,Eaton,and Francis,at the Shell-Chateau Cafe,where theseemployees customarily had coffee or food when they finishedtheir work.All of theseemployees at that time were antiunionin their sentiments.On this occasion the Union and the elec-tionwere discussed.According to Fischer's credited tes-timony,Liston told the employees,among other things, thatRespondent's president,Boyd,when hiring him as managerof manufacturing,told him that if a union ever got into anyone of Respondent's plants,Liston would be out of a job; thathe, Liston was worried about his job; that the plant was notmaking any money and he would be out of a job if the Uniongot in;that it would be easy to shut the plant down and moveitand that Respondent would get rid of the union people.Liston did not specifically deny making these statements at-tributed tohim by Fischer and professed not to recall thespecific statements he made.He conceded,however, that thesubject of plant closure undoubtdly came up because "Thiswas the general concern of the people down here"and thatover 50 times during the preelection period,he had beenasked,"If the Union gets in, will the plant close?"His stand-ard reply,accordingto Liston,was: "Frankly, I am not in aposition to make that decision.I don'tdecide whether theplants are open or whether the plants are closed.I just try torun them and make money at it."12A majority of Respondent's employeesvoted for the Unionin the March 16 election but due to challenges to some of theballots and objectionsfiled byRespondent and an appeal tothe Board from the Regional Director's rulings on the objec-tions, the Union was not certified until July 31,1973. Therecord shows that during the pendency of the investigation ofthe challenges and objections and the appeal to the Board,Respondent continued its coercive course of conduct.12Eaton, one of the employees in the group at the cafe, purported not torecall the details of the matters discussed. She testified, however, that Listonjoined the group at Fischer's invitation and not, as Fischer testified, that heasked if he could join them. Eaton also testified that Liston paid their checkfor the food and drinks consumed over their protest because, as Fischerstated, if the antiunion people learned about it, they might interpret it asbribe. Fischer, on the other hand, testified that when Liston paid theirchecks, he asked them not to tell anyone he had been with them and paidtheir checks because his action might be interpreted as a bribe. I do notconsider these details improtant and shall not attempt to resolve the credi-bility issues presented by these conflicts in testimony. WABASH TRANSFORMER CORP.According to the undenied and credited testimony of em-ployee Dee, about 2 days after the election,Nelson told herthat he had very hard feelings against those employees whowere for the Union and that"he was out to get the Unionpeople, all of them."This statement was made to Dee in thepresence of employees Waller,Fischer,and Eaton.Shortly after the election,in about April,according to theundenied and credited testimony of Fischer,Nelson and Lis-ton asked Fischer her opinion as to whether the Union wouldwin if a rerun election were held. Fischer expressed the viewthat the Union would win Thereafter in April or early Maywhen work on Respondent's 3520 Model transformer wasslowing down,Fischer reported to Nelson that some of thegirls on the night shift were asking why there was no workon those transformers coming in.She inquired of Nelson asto what explanation she should give the girls.He told her totell them that the 3520 transformer would no longer be inproduction,adding that if they were told that,some mightstart looking for other jobs and that Respondent,in that way,would get rid of some of the union people. He told her thatin order to lead the employees to believe the plant was clos-ing, she could also tell the girls, that he, Nelson,had his houseup for sale and was looking for another job. Fischer laterlearned that Quality Control Manager Yaukovitz was nego-tiating with Zenith for a new type of transformer to supplantthe 3520 Model but did not know on May 21,1973, when sheleftRespondent's employ, whether Respondent had a con-tract with Zenith for the new type of transformer."2.Conclusions regarding Respondent's acts of interference,restraint,and coercionThe facts outlined above demonstrate a flagrantly coerciveattempt by Respondent to defeat attempts by the Union toorganize its employees and a further attempt to insure adefeat of the Union in the event Respondent should prevailin its objections to the election and a rerun election should beheldThe interrogation of employees by General Foreman Nel-son and Plant Manager Dunker as to the union sympathiesand activities of fellow employees and as to what took placeat union meetings and the documentation by Nelson of infor-mation gathered from such employees as to the union orcompany sympathies of night shift employees;the solicitationby Corporate Manager of Manufacturing Liston of an em-ployee to attend a union meeting and ask questions for him,clearly constituted coercive interrogation and solicitation ofemployees in violation of Section 8(a)(1) of the Act." The above findings are based on the credited testimony of Fischer, notspecifically denied by Nelson He did testify that several different people,including Fischer, on different occasions expressed concern over the slowdown of work on the 3520's and that he told them the transformer was beingphased out and that Respondent had another job coming behind it I do notregard this testimony as a denial of the testimony of Fischer describedabove I think it more likely that, on reflection, he decided to give employeesinquiring about the matter a frank explanation Nelson also credibly testifiedthat on another occasion when he explained to Fischer that Respondent washaving difficulty getting transformer covers from Dryco because of Dryco'slabor problems, she said "Well, wouldn't it be nice if the Union peoplethought we were making transformers some place else9" On the latter occa-sionitwould seem that Fischer was only continuing to cooperate withRespondent, as she had done throughout the preelection period, in Respon-dent's antiunion drive553Likewisemanifestly unlawful werethe overtaswell ascovert threats by Liston and Nelson of plant closure, of dis-charge ofunionsupporters,and otherforms of reprisalagainst employeesshould theyselectthe Unionto representthem;Liston's statementto close employeefriends,before theelection, that he would losehis ownjob if the Union won, thecovert threats by Vice President Trinkle to lead employees tobelieve the plant would close in the eventof a unionvictory,the requestby Dunker that an employee circulatethe unionwithdrawal letter among nightshift employees; and the threatby Nelson,subsequentto the election, that hewas "out to getthe Union people."Nor can there by anyquestionaboutthe unlawfulness ofthe useby Liston and Nelson of employeesas Respondent'sagents in the disseminationof threats of plantclosure andother reprisals,causing employeesto fear that they wouldlose theirjobs or not be reemployed should the Union win theelectionor if theycontinuedtheiradherenceto the Union, orin theuse byNelson(while Respondent was in hopes that itsobjections to the election would result in a rerunelection) ofan employeeto disseminate a rumor that Respondent wasdiscontinuing the manufactureof certaintransformers atFarmingtonand that Nelson had hishouseup forsale andwas lookingfor another job-in order to lead theemployeesto believe that theplant was closing because ofthe Union'ssuccess.Respondent seeks to avoid responsibilityfor some of itscoercive conduct, suchas threats of plant closure and otherreprisals communicatedto employees by Fischerby claimingthat she hada right to expressher viewsand that Respondenthad no affirmativeobligation to assure the employees, inresponse to their questions,that no employer reprisals wouldresult from their union activities I need notdecide whatRespondent's obligationwould havebeen in this regard haditsmanagement representatives refrained from making coer-cive threats themselvesAs I have found, earlyin theUnion'scampaign,CorporateManager of ManufacturingListon toldemployeeFischer, in Nelson's presence, thatthe Farmingtonplant was not making any money and thatif the Union won,the plant wouldclose and the Union people would be out ofjobsHe alsotold Fischerthat he andNelson could notlawfully go outinto the plant and say these things but shecould because she was not an agentof the Company andwould not beactingfor the CompanyNelson later madesimilar representationsto employee Cadwell, and he toldemployee Dee earlyin the union campaignthat if the Uniongot in,the employees would be out of a joband the plantwould probably close. Liston havingmade the threatsof plantclosure to anemployeehe knew was stronglyprocompanyand antiunion, and suggestedthat she broadcastthis threatto other employees,he wasin effectmakingFischer Respon-dent's agent in disseminatingthe threatand Respondent isresponsiblefor the spread of therumorof plantclosureIt is against thisbackgroundthat one mustview the re-sponsesTrinkle, Liston,and Nelson to questions asked themby employeesas towhether theplant would close in the eventof a unionvictory.When employeeBlum askedVice Presi-dent Trinklethis question,he gave the equivocalreply thatRespondent had an obligation to its customers and that Re-spondent would doitsbest totake care of its customers,adding that if Farmington did not want Respondent, Re- 554DECISIONSOF NATIONALLABOR RELATIONS BOARDspondent would go somewhere else. This statement, I find,was intended to convey the message that if the Farmingtonemployees voted the Union in, Respondent would interprettheir action as a decision that Respondent was not wantedand that Respondent would then move its plant. Trinkle didnot reassure Blum even when she told Trinkle that she neededher job, liked it and hoped that Respondent would stay inFarmington. Liston testified that on about 50 occasions dur-ing the preelection period employees asked him: "If theUnion gets in, will the plant close?" and that his standardreply was: "Frankly, I'm not in a position to make the deci-sion. I don't decide whether the plants are opened or whetherthe plants are closed. I just try to run them and make moneyat them." Nelson similarly testified that on several occasionsemployees had asked him if the plant would close if the Uniongot in and that he would reply that he was only the generalforeman and did not make such decisions. Since Respon-dent's management representatives had initially stated thatth6 plant would close in the -event of the Union's success andhad suggested that Fischer spread the word to this effect,Respondent not only ratified and adopted Fischer's actions inhis behalf, but compounded the coercive impact of its threatsby giving the equivocal answers to which its representativestestified and in failing to reassure its apprehensive employeesagainst employer reprisals in the event of a union victory.Dal-Tex Optical Company, Inc.,152NLRB 1317, 1322(1965), enfd. 378 F.2d 443 (C.A. 5 1967);Litho Press of SanAntonio,211 NLRB 843 (1974).Respondent's conduct in the respects outlined aboveclearly constitutes violations of Section 8(a)(1) of the Act.C.The AllegedDiscriminationAgainst Employees1.General considerations pertinent to most of the allegeddiscriminateesIn appraising Respondent's conduct alleged to be unlawfuldiscrimination against the seven employees named in thecomplaint and determining Respondent's motivation for theactions which it took against them, due regard must be givento the production and quality problems under which Respon-dent's new plant was operating as well as to Respondent'scoercive and threatening conduct already described and allother circumstances shown in the record which may fairly beconsidered to shed light on Respondent's true motives. !4Sincemost of Respondent's conduct alleged to be dis-criminatory arose from its asserted attempts to improve theefficiency of its operations, it is appropriate at the outside todescribe briefly the situation with which Respondent wasfaced in the operation of its newly established plant.Respondentis engagedin the manufacture of power trans-formers for Zenith Radio Corporation for use in televisionsets.After firststarting a trainingcourse on June 6, 1972, forwinders in a store front in Farmington, it began operating itsmanufacturing plant in early August, recruiting its workforce from employees in the area who were inexperienced in14 Insofar as Respondent in its replybriefappears to argue that the entirerecordmust not be considered in determining Respondent'smotiviation fortaking actions alleged to be in violationof Sec.8(a)(3) and(1) of the Act,such argument is rejected as beingwithoutmerit andnot supported by theauthorities Respondent cites.transformermanufacturingoperations. Respondent adoptedat the Farmington plant efficiencystandardsfor its various joboperations which had been established and applied at itsMcHenry,Illinois,plant where the Zenith power transform-ers had formerly been manufactured. It did not, of course,expect its new untrained employees to operate at 100-percentefficiency immediately. During the first few months of itsoperations,Respondent's overall plant efficiency was onlyabout 20, 30, or 40 percent of its standard. For the month ofOctober 1972, the overall plant efficiency was only 44.9 per-cent.In early November 1972, Jim Calvin, then Corporate Per-sonnelManager for three of Respondent's plantswith head-quarters in Wabash,Indiana,conferred with Doug Dunker,then plant manager at Farmington, about the necessity ofimproving the efficiency and attendance at the plant. In aletter from Calvin to Dunker, dated November 7, 1972, Cal-vin referred to the matters they had discussed and mentionedthat in order to improve efficiency and attendance, "it mightbecome necessary to replace some operators who are notperforming at a satisfactory level and/or whose attendance ispoor"and suggestedthatDunker talk with employees in-dividually about their deficiencies and how they might behelped, that a note be put in the file of each employee sointerviewed and that some time should thereafter be allowedfor some improvement before taking further action. This wasthe pattern,in general,which was thereafter followed beforedisciplining employees not performing to Respondent's satis-faction. Pursuant to this policy Dunker, in November andearly December, called to his office and talked to a numberof the employees about their efficiency and/or their attend-ance in anattempt to find out the reason for their deficienciesand try to help them. Although Respondent does not appearto have informed the employees of the policy stated by Calvinto Dunker, or to have informed employees interviewed of anynotesplaced in their personnel files, Dunker in fact followedthat policy and made such notations.The overall plant efficiency increased from 20, 30, and 40percent in the early days of the plant's operation to 61.1percent for the month of December 1972 and to 70.6 percentfor January 1973. It dropped to 58.8 percent for the monthsof February and March 1973. For April it was 71.9 percent,forMay 68.8 percent, for June 72.3 percent, for July 50.3percent, for August 54.9 percent, for September 65.8 percent,for October 68.4 percent, and for November 75.7 percent. InMay and June Zenith was in the process of changing itstransformer models and during the lull caused by this change,layoffs in June and July of the newer employees in some jobgroups occurred. Production of the new models commencedabout mid-June. Calvin explained that there was a period oflow production when the old models ran out and the newmodels had not yet started. There is also evidence that a dropin efficiency resulted from employees having to become ad-justed to work on the new models. There is further evidencethat production was affected by a shortage of materialscaused bymaterialslost in transit to the Farmington plant.In partial explanation for the low efficiency level of theplant for sometime after the plant opened, Calvin testifiedthat it takes longer to train a group of new employees whena plant opens than it would taketo train asingle new em-ployee in a well-established plant sincemanagement repre- WABASH TRANSFORMER CORPsentatives at a new plant do not have time to give each opera-tor the individual attention needed to train him. Even the leadgirls at the Farmington plant, whose duties included assistingand training new operators, were hired initially as operatorsand had to learn their jobs from scratch Although Respond-ent maintained on its bulletin boards a chart showing theefficiency progression standards for each job so that in-dividual employees could judge whether their production effi-ciency was meeting Respondent's standards for the length oftheir experience on the job, Respondent did not attempt toenforce these standards at first because there were an insuffi-cient number of people available to train the new employeesso that they could meet the standards As time went on,however, Respondent did attempt to devote more time totraining and to point out to individual operators certain un-necessary steps they were taking which slowed down theirproduction.I have no doubt that Respondent's officials were genuinelyconcerned about the failure of the new plant to meet theefficiency standards brought to it from the McHenry plant asquickly as they had expected On March 7, 1973, Respondentasked for the resignation of its them plant manager, Dunker,because, as he explained, he had failed to get things done asfast as higher management desired. He was replaced tem-porarily by Corporate Personnel Manager Calvin from cor-porate heaquarters inWabash, Indiana, until the presentplant manager, Henry Kinkaid, was employed on June 18,1973While acting plant manager, Calvin, about May 10,delivered a speech to the employees on the subject of plantefficiency and attendance. He also posted in the plant weeklydunng the month of May a daily operations report showingthe efficiency plantwise and by departments for the last dayof each week, and wrote on the reports appropriate commentsto spur the employees to make greater efforts to improve theirefficiencyOn August 17, Vice President Tnnkle came to the plantand addressed the employees on the subject of the plant's lowproductionHe told the employees that Respondent was be-hind schedule, that its sole customer, Zenith, was beginningto cancel orders and warned that Respondent would have tocease operating if it lost its customer. He stated that Respond-ent was starting an active program of policing the efficiencyof each department and that, starting with the employee ineach department having the lowest efficiency, Respondentwould review the employee's past and present performancesHe warned that if the employees did not bring their efficiencyup, they would be replacedTnnkle's speech was followed on August 23, by a letterfrom Respondent's corporate president, William F Boyd, toeach employee, repeating, in substance, much of what Tnnklehad told them. Boyd stated,inter alia.Iwould like to say initially and emphatically that thisletter has nothing to do with the union or the unionorganizing activities.What I have to say is somethingthat must be said about a problem which must be re-solved irrespective of whether we have a union in Farm-ington or we don't have a union, whether you will berepresented or you will not be represented by a union.He also told them:555Beginning within the week, we will began a program todo what we can to assist employees in reaching accepta-ble levels of productivityThe employees not able toachieve acceptable levels of productivity with this assist-ance and who are not available for work on a regular andconsistent basis will have to be replaced.On the same date Vice President Trinkle returned to theFarmington plant and began interviewing some of the in-dividual employees whose production was low and warnedthem that they would be replaced if they did not improve.Also in August, Respondent brought in its industrial engi-neer,Wayne VanNess, to timestudy work on the new modeltransformers and he passed on to the plant manager his obser-vations as to unnecessary steps being taken by some operatorswhich tended to slow down their production. Managementrepresentatives or the lead girls instructed the employees howto eliminate unnecessary movements or steps and therebyincrease their production and new employees thereafter hiredwere trained to work without taking the extra steps some ofthe older employees had been taking.It is against this background of Respondent's productionproblems as well as Respondent's strong opposition to theUnion that the charges regarding each of the seven allegeddiscriminatees will now be considered.2Theindividual alleged discriminateesa.Rhema MullinsMullins, the Union's chief steward, whose union activitieswere well know to Respondent, was never discharged. TheGeneral Counsel contends that Respondent discriminatedagainst her to discourage union membership by twice trans-ferring her to the job of wrapping where she was required towork under lead girl Bobbie Hinkle, with whom Respondentknew that she did not get along personally.Mullins was hired as a winder on September 25, 1972, butfollowing breast surgery, a few weeks later, was transferredto the job of wrapping. This transfer was prior to the com-mencement of any union activities at the plant and was forthe purpose of accommodating Mullins so that she would nothave to lift her arms while recuperating from her surgery.During the first few months of the plant's operation Re-spondent found it necessary to concentrate on production tosupply Zenith's requirements and dunng this period it per-mitted a large number of defective transformers to accumu-late,without interrupting production to repair them InNovember Respondent set up a repair department to repairthese scrap transformers in order that they might be sold.Four employees-Brewer and Waller on the night shift andWilliamson and Mullins on the day shift-were assigned tothe repair department By February 12, the pile of scraptransformers had been substantially reduced and Respondentno longer needed four employees to do that work. At thattime Respondent had need for two additional wrappers, oneon the day shift and one on the night shift, and it transferredtwo of the repair girls who had previous wrapping experienceback to the wrapping operation-Mullins on the day shift andWaller on the night shift. Shortly thereafter the remainingnight shift repair girl, Brewer, was also transferred from re- 556DECISIONSOF NATIONALLABOR RELATIONS BOARDpairs, leaving only Williamson on the day shift continuing todo repair work.By the date of the hearing even Williamsonwas needed only part time at repair work and rotated betweenthat and her former assembly line jobMullins joined the Union in late January 1973 and becamevery active in its behalf,personally signing up about 58 otheremployees in the Union She liked the repair work job whichshe was doing and strongly protested being transferred backto wrapping,accusing Respondent of transferring her fromthe repair job because of her prominence in the union move-ment Personnel Manager Calvin explained to her that thereason for her transfer was that there was a slackening ofrepair work to be done and that he needed her at wrappingwork.Mullins told Calvin,"You know I don't want to workunder Bobbie Hinkle," the lead girl over the pick, connect,and wrap line.Mullins had previously complained to PlantManager Dunker and to Calvin that four of the girls hadreported to her that Hinkle had made uncomplimentary andvulgar remarks about her, but Dunker and Calvin did noth-ing about Mullins' complaint because, as Calvin explained,Mullins refused to divulge the names of her informers andRespondent could not check on the accuracy of the reportsAfterabout a week at wrapping,Mullins was transferredback to repairs but on the same day injured her left indexfinger and went to a doctor When she returned the next day,she was put to work at wrapping for 1 day, then on the solderpot, which is next to the wrapping operation,for 1 day. Herinjured finger became worse and she was thereafter off fromwork for a month or more. When she returned,she wasplaced on the solder pot, work which she liked,despite thefact that it, like wrapping,was under lead girl Hinkle'sjurisdiction 11On May 5, Hinkle put her back on wrappingwork which she continued to perform until she was granteda leave of absence on October 1,for an operation on herinjured finger.She was still on a leave of absence at the timeof the hearing in this caseThe General Counsel's contention that Mullins' transferfrom the repair job to wrapping,over her protest,and herlater transfer from the solder pot to wrapping,was dis-criminatonly motivated appears to be based principally uponthe undenied and credited testimony of employee Fischerregarding a conversation she had with Respondent's qualitycontrol manager,Yaukovitz,in early February.Yaukovitztold Fischer that he was going to have Mullins transferredfrom the repair job to lead girl Hinkle's line because he knewthat Hinkle and Mullins did not get along and hated eachother.Yaukovitz predicted that Mullins would quit her jobrather than work under Hinkle but that if she did not, shewould probably have difficulty meeting Respondent's effi-ciency standards because of her newness on the job and wouldprobably be fired for that reason.He added"that he wouldget rid of that son-of-a-bitch one way or ther other." Re-spondent contends that Yaukovitz is not a supervisor withinthe meaning of the Act and that it should not be held respon-sible for statements made by him I am convinced,however,from all the evidence that he responsibly directs the work of15Mullins testified that although the solder pot job was also under Hink-ie's jurisdiction,that job did not require as much communication with ordependence on Hinkle as did the wrapping job Mullins complained thatthere were times when Hinkle would not bring her sufficient supplies forMullins to work with on the wrapping jogboth the day and night shift quality control girls as well asthat of testers and repair girls, and is therefore a statutorysupervisor and also that he is a responsible managementrepresentative.16Nevertheless,Yaukovitz did not himselfhave the authority to decide what job Mullins was to betransferred to and I am convinced that his remarks to Fischerconstituted idle chatter and speculation,or perhaps wishfulthinking.Moreover,although Yaukovitz'remarks did indi-cate personal animosity toward Mullins, there is no evidencethat this animosity and his desire to get rid of her had any-thing to do with her union activities.There is also undenied and credited testimony by employeePinson that before Mullins was transferred form repairs towrapping,she overheard lead girl Hinkle tell Liston:"We aregoing to have to move Rhema[Mullins]She is talking to thepackers"(who worked near the repair line), and that Listonnodded his head.The implication which Pinson apparentlysought to draw was that Hinkle,a nonsupervisory employee,wanted Mullins moved because Mullins was probably tryingto promote the Union among the packers and that Listonagreed.This is not the only inference which can reasonablybe drawn from what Pinson overheard and saw.Hinkle mightmerely have been concerned that Mullins was interfering withthe work of the packers by talking to them and Liston, bynodding his head,could have been agreeing with this thesisor he could merely have been indicating that he heard orunderstood what Hinkle said.Regardless of whether Yaukovitz or other company repre-sentativesmight have liked to retaliate against Mullins be-cause of her aggressive support of the Union,I am not per-suaded that they in fact did so. It is undisputed that the repairgirls were catching up on repairing the accumulation of defec-tive transformers,that management was under pressure toreduce indirect labor costs such as that on repairs,and thatRespondent needed two wrappers,one on each shift, and nolonger needed four repair girls by February 12. It was onlylogical for Respondent to transfer back to wrapping,repairgirlswho had previous experience at wrapping.The repairgirl on Mullins' shift who was retained on repairs,William-son, had no previous wrapping experienceMoreover, she,likeMullins, was a member of the Union's organizing com-mittee and Respondent had been apprised of this fact in theUnion's letter of February 6, informing Respondent of theidentities of employees on the organizing committee. I find nobasis for concluding that Respondent was discriminatorilymotivated in effecting Mullins' transfer to wrapping on Feb-ruary 12. Nor do I find any basis for concluding that her laterreturn from the solder pot back to wrapping was motivatedby considerations other than Respondent's need for her ser-vices at the various jobs from time to time. Indeed,althoughMullins testified that she considered the solder pot job "thebest job in the plant,"she concededly did not tell manage-16As quality control manager,Yaukovitz was not answerable to localplantmanagement representatives but only to higher corporate manage-ment He is responsible for the quality of the transformers produced by theFarmington plant He has an office, builds and maintains test boards and hisown test gear,keeps records of bad work produced by employees and putshold tags on their work when it does not meet Respondent's standards Hetransmits to the plant manager or general foreman his reports on the defec-tive work of the various employees and is consulted by the plant managerand general foreman regarding decisions to discharge employees with whosework he is familiar WABASH TRANSFORMER CORP557ment that she liked that type of work. Under all the circum-stances, I find that Respondent did not violate Section 8(a)(3)and (1) of the Act by transferring Mullins to wrapping work.The General Counsel further contends that in late Augustwhen Respondent was engaged in trying to improve plantefficiency, it harassed and engaged in discriminatory treat-ment of Mullins, because of her prominence in the Union, byhaving her work timestudied upon three occasions, and thatit required her as well as another union adherent, Rose Con-rad, to use their fingers, instead of needle nose pliers-as theyhad formerly done-to bend lead wires and instructed themto use less tape in protecting their fingers from hot solder. Iam convinced that the union activities of Mullins and Conradhad nothing to do with these work instructions. As PlantManager Kinkaid explained, the use of pliers had been cus-tomary in wrapping the old model of transformers havingheavy gauge leadwires but on the CVT (Constant ControlTransformer) models being produced in August, the heavygauge leadwire was no longer being used, and the use of pliersto bend the wires merely slowed down production. It is truethatRespondent's industrial engineer, VanNess, came onthree occasions to study the wrapping job on CVT transform-ers which Mullins was performing, but this, as VanNess ex-plained, was because on the first occasion he found Mullinsperforming a number of unnecessary operations and had torequest Kinkaid to instruct her how to Wrap the coils, andthat on the second occasion about a week later, Mullinsbecame upset and ill and went home before he could completethe study. On the third occasion, after Mullins had beenproperly instructed, she worked at a level of 100-percentefficiency. I am convinced that Respondent was not attempt-ing to impose more arduous working conditions on Mullinsthan on other employees and that Mullins was unduly sensi-tive and suspicious in believing that she was being dis-criminatonly treated.b.Ethel BrownRespondent contends that it discharged Ethel Brown onApril 4, 1973, for insubordinationin refusingto come to theoffice for a talk when requested first by Nelson, then byListon to do so." It is the General Counsel's contentionthat Respondent's defense of discharge for insubordinationmight reasonably be sustained if only Brown's conduct al-leged as insubordination be considered but thatan examina-tion of the course of treatment of Brown from the time shejoined and became active in the Union will sustain a findingthat Respondent provoked Brown's apparent insubordinateconduct and that her discharge for refusing to go to the officewas pretextual.Brown was employed on September 8, 1972, on the nightshift as a picker but after a month was transferred to, the17Respondent also contends,with respect to Brown as well as to AlmaPowers, that the original charges regarding them having been previouslydismissed, the General Counsel could not properly reinstitute those chargesand include their names in the amended complaint I find, in view of addi-tional evidence which allegedly came to light subsequent to the dismissal ofthe original charges, that it was within the permissible discretion of theGeneral Counsel to include their names in the amendedcomplaint CfSwiftService Stores, Inc,169 NLRB 359, 361 (1968)wrapping operation on one of the pick, connect, and wraplines(The operations were performed in that order)Although she was not aware of any union activities at theplant in December 1972 when General Foreman Nelsonasked her confidentially whether she had heard of such activi-ties, she signed a union card on February 4, 1973, and becamea member of the Union's organizing committee on February10.About March 1, she started wearing two union buttons,one on each lapel of her blouse, and did so during the remain-der of her tenure with Respondent After Brown's unionsympathies became known, there developed an antipathy be-tween Brown and Pat Fischer, the second shift quality controlgirl,whoseantiunionand procompany activities have alreadybeen described. According to Brown, Fischer began checkingher work more carefully than theretofore and started harass-ing her by asking her questions about the Union as Brownwas working. In March, before the election, Brown went tothe office, complained to Nelson that Fischer was harassingher by asking her why she joined the Union and wore a unionbutton and by inspecting her barrels and commenting on herwork. She asked Nelson to keep Fischer "off [her] back."Nelson then called Fischer to his office and instructed her notto harass anyone. Lead girl Eaton reported to Nelson laterthat evening that Fischer, angry about the reprimand, hadthreatened that she would "get even with that bitch," Brown.For a few days thereafter, according to Brown, Fischer stayedaway from her, then again started checking her barrels "witha fine tooth comb "On one occasion in March, subsequent to the election,Nelson and lead girl Eaton brought some coils to her andmistakenly accused her of having failed to size them. WhenBrown pointed out that the markings, thoughsimilarto hers,were not in fact hers, Nelson accepted her explanation.Brown, however, seemed to feel that there had been an at-tempt to frame herBrown appears to have been working under considerablestrain or nervous tension for some time prior to her termina-tion.According to Brown, shortly after she started wearingher union button, her helper or fellow wrapper on her line,Doss, quit and Brown was required to wrap alone, except ona few occasions when a wrapper from another line was as-signed to help her temporarily. This, Brown testified, slowedher down because she had to wrap as well as pull an arboroff each coil, whereas, when she had a helper, the helper tookoff every other arbor To make matters worse, most of thepick and connect operators on the night shift were new em-ployees and they were sendingan unusualamount of defec-tive work down the line to her.On the night of April 4, the new pickers and connectorswere switched from the No. 20 Models on which they hadbeen working to a No 14 Model on which they had notworked before. Quality Control Manager Yaukovitz hadasked Brown to watch the coils carefully for wrong connec-tions which the new connectors may have made and Brownfound a lot of wrong connections that night This situationslowed down Brown's production and coils which she had notime to wrap were piling high in the trough She describedherself as a "nervous wreck" when she noticed Nelson andListon watching her performance. After the supper break at7.30 that night, a wrapper, Brewer, from anotherlinewasassigned to help Brown. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDShortly after Brewer began helping Brown, Nelson askedBrown to come to the office. She replied, "No, sir, I won't goto the office, I'll speak with you here at my machine or upat the eating area at the table but I won't go into the office "Nelson,told her,"I said in the office." Brown repeated thatshe would not go to the office and added that"if he had asschewing to do, to do it right there " Nelson left and a fewminutes later Liston came to Brown and said,"Ethel, I hearthat you were asked to come to the office and you refused."When she affirmed that this was true, he told her, "Well, thenI suggest that you clock out " Brown did soBrown explained at the hearing that she refused to go tothe office because it was glass enclosed, that the productionworkers could see what was taking place inside and that shehad seen other employees who had been called into the officeemerge either crying or looking disturbed. She did not, how-ever, explain to Nelson or Liston her reason for refusing togo to the office, claiming that she did not have an opportunityto explain.She assumed that Nelson intended to reprimandher about her production, not only because she was aware ofthe fact that on that particular night her production was lowbut also because Nelson had theretofore told her in Marchthat she had not been putting out her quota since Doss hadleft.Nelson,at the hearing, confirmed Brown's assumption thathe had intended to talk to her about her production. Hetestified that he had noticed a drop in Brown's efficiencyabout 2 weeks before her termination and had discussed withListon the efficiency problem on the pick, connect, and wrapline.At thattimethe efficiency for the pickers and connectorswas determined by the productivity of the wrappers, that is,the production efficiency of each picker and connector couldonly be as high as the average efficiency of the wrappers ontheir line. Nelson and Liston decided that Nelson should talkto each of the two wrappers on the line-Brown,who workedon the line regularly,and Brewer,who was assigned to theline from time to time Nelson did call Brewer to his officeand talk to her after he had sought unsuccessfully to haveBrown come to his office. He testified that it was not hisintention to discharge either wrapper when asking them tocometo the office.I have no doubt that Brown was genuinely upset and be-lieved she was being unjustly treated at the time she wassummoned to the office on April 4, but I find no basis in therecord for inferring that Respondent was discriminatingagainst her or attempting to provoke her for union reasons.Her conduct in refusing to obey the summons to the officewas clearly insubordination and good cause for discharge. Ifind that Respondent did not violate Section 8(a)(3) or (1) ofthe Actin terminating her employment.c.Alma PowersPowers was hired on August 14, 1972, as a winder. She wasgiven a 3-day suspension on April 4, 1973, allegedly becauseof an excessive amount of defective work produced Afterreturning to work and, pursuant to her request, she wastransferred from the night to the day shift, where she wasplaced on a type of winding machine which Respondent con-sideredmore simple than that on which she had formerlyworked. Respondent contends that the quality of her workdid not improve after her return from the layoff and that shewas therefore discharged on April 27 The General Counselcontends that Powers was first laid off, then discharged, be-cause Respondent believed that she was a supporter of theUnion.Actually, Powers did not join the Union until after herdischarge. Prior thereto she had collected and read bothunion and company handbillsin anattempt to decide whichway to vote in the March 16 election, and on one occasionshe had obtained a copy of a sample union contract from oneof the employees when Nelson was only about 20 feet awayand facing in such a way that he could have seen the passingof the document to Powers. Powers was one of the employeesquestioned by Fischer as to whether she had signed a unioncard when Fischer was soliciting signatures to the union with-drawal and Powers at that time told Fischer she had notsigned a union card When Nelson questioned Fischer, how-ever, as to whether Powers' sympathies were procompany orprounion, Fischer stated that she believed Powers was proun-ion. It is upon these slender threads that the General Counselbases his argument that subsequent to the election, in whicha majority of the votes cast were for the Union, Respondent,guessing that Powers was probably prounion, decided to getrid of her, first by suspending, then discharging her, for sus-pected union sympathies, with poor workmanship as a merepretextI cannot accept this thesis Even Fischer, one of the Gen-eralCounsel's principal witnesses in the case against Re-spondent, testified that the quality of Powers' work was"poor" on several occasions when Fischer inspected her workand that "she did make mistakes often "18 Dunker, who wasplant manager until March 7, testified that he not only hadproblems with Powers because of the quality of her work butalso because of her inability to get along with other em-ployees, especially after Andrea Pritchett, who had less seni-ority than Powers, was selected over Powers to be lead girlon the night shift when the former lead girl left.19 He andNelson had discussed these problems with Powers andPritchett in JanuaryDunker had discussed with QualityControl Manager Yaukovitz the fact that Powers had moredefective work tickets than any other winder on the nightshift and on one occasion Yaukovitz had suggested firingPowers, but Dunker had rejected the suggestion. Dunker hadalso talked to Nelson on several occasions about Powers'work.About a week before Powers' layoff, Nelson and Yaukovitzhad talked to her about one of her defective coils and consid-erable time was spent attempting to discover the reason forthe defect On April 3, Yaukovitz cautioned Powers to watch18Respondent has not asserted low production efficiency as figuring inthe decision to discipline, then discharge Powers Although her first stepprogression increase in pay (accompanied by a silver dollar signifying shehad reached 100 percent efficiency for the first time) was held up for 10weeks,she does not appear to have had any serious production problems19 Powers testified that Nelson told her when Pritchett was made lead girlthat she, Powers, had been his first choice and Powers had said that she didnot want the added responsibility of the lead girl job Nelson's statement toPowers at that time,whether to assuage any hurt feelings at being passedover for the promotion or because he had not yet become aware of anyinordinate amount of defective work being produced by her, is not inconsist-ent with later disciplinary action taken against Powers when her defectivework came to light WABASH TRANSFORMER CORPher work because he did not want to have to call her into theoffice. On the same day Yaukovitz showed Nelson two write-ups on Powers' defective work which he had just discovered.Nelson then pulled her file and found a stack of "hold"tickets reflecting defective windings by Powers He thereupondiscussed with Calvin the fact that she had more writeupsthan any other winder. He proposed and Calvin approved adisciplinary layoff for her. He then called Powers to the officeand, in the presence of Yaukovitz, showed her the two write-ups just discovered and told her there were a dozen more inher file and that he was giving her a 3-day layoff because ofher defective work. He stated that if she did not improvewhen she returned, she would be terminated. He also told herthat he was cracking down on bad workmanship and wasstarting with her as an example to the other employeesPrior to her layoff Powers had requested a transfer to theday shift, complaining that lead girl Pritchett had not treatedher as fairly as she had the other winders and had not givenher the help or instructions given to the others. After Powersreturned from her layoff, Respondent granted her request fora transfer to the day shift. The quality of her work did notimprove, however, and on April 27, after one of the otherwinders called lead girl Cox' attention to a bad wind madeby Powers, Cox found six sticks (with 12 coils on each stick)which Powers had over wound and took them to Yaukovitz.He in turn took them to Calvin Powers was then called tothe office and in a conference with Calvin, Liston, andYaukovitz, was discharged. Liston explained to her howmuch her mistakes were costing Respondent-$48 for eachdefective stick. She asked if she could not repair the defectivecoils and Calvin told her that he did not want time spent onnonproductive work. She then asked if she could not be trans-ferred to some other job and Calvin replied that Respondentwas not hiring any employees at that time but that he wouldbe glad to give her "a reference for dependability and effort."The General Counsel suggests that evidence by Respon-dent's representatives about Powers' defective work shouldbe discounted because no records regarding such defects ascompared with defects produced by other winders was intro-duced. However, Respondent offered during the hearing tomake available to the General Counsel any pertinent recordsand the General Counsel did not choose to introduce anysuch records himselfI have no doubt, in view of all the evidence, including thatof Powers herself, that she was first laid off, then discharged,asRespondent's representatives told her, because of theexcessive amount of defective work which she was producingand that her union sympathies, even if Respondent was awareof them, had nothing to do with its decision. The complaint,as to her, will therefore be dismissed.20d Ruby McDonaldMcDonald was hired by Respondent on October 4, 1972,and worked as a tester and packer until August 7, 1973, whenshe left work because ofillness.She was discharged on Au-20The findings summarized above are based for the most part uponmutually corrobative testimony of Powers, Fischer, Calvin, Dunker, Nelson,and Cox I do not credit that part of the testimony of Powers and thetestimony of employees Helms and Walbert about the comparative amountsof defective work produced which is inconsistent with my findings above559gust20 for the asserted reason that she took an unauthorizedleave of absence, in violation of a company rule which re-quires an employee to inform Respondent of the reason foran absence by the end of each third day of absence. TheGeneral Counsel contends that Respondent had no clearlydefined rule which it had imparted to its employees and thatMcDonald's discharge assertedly for violating Respondent'sabsentee rule was a pretext to hide Respondent's true motive,which was to rid the plant of a union advocate.McDonald had experienced ill health of one kind oranother since early in the year 1973. She was ill betweenFebruary 1 and 28, and in a hospital for 9 days. It was whilein the hospital that she signeda unioncard. The extent of herunion activities thereafter appears to have been the wearingof a union pin on election day.On the second day of her February absence, she hadbrought from her doctor a statement requesting that she beexcused from work until further notice. It was her under-standing at that time that bringing in this type of note wouldmake it unnecessary to call in every 3 days to report thereason for her absence.McDonald was again absent during early June because ofillness.On the second or third day of her illness she called theoffice and reported to Pritchett that she was ill. Pritchettinformed her that she would have to have a doctor's certifi-cate before she could return to work and McDonald protestedthat she had never heard of such a rule. At that point, Pntch-ett turned the call over to Calvin, who was then acting plantmanager. When McDonald returned to work after a week'sabsence on that occasion, Calvin summoned her to the officeto discuss her attendance record, including her long absencein February, to explain Respondent's procedure for reportingabsences and furnishing doctor's certificates, to discuss herefficiency and to inquire as to the reason for her frequent tripsto the restroom. According to Calvin, he told her that if shewas off 3 days, she should call in by the end of the third dayand let Respondent know when she expected to return towork and that if she expected to be absent "for any period oftimeover 3 days" she should get a doctor's statement.21 Inresponse to Calvin's inquiry as to the reason for her frequenttrips to the restroom, she explained that she had a colonproblem Calvin told her that she would have to have thiscorrected. She thereafter consulted her doctor and took medi-cation which alleviated the ailment but.did not cure it, foreven during the hearing the problem persisted.On Tuesday, August 7, McDonald became sick while atwork and was granted permission by then Plant ManagerKinkaid to go home, stopping on the way to see her doctor.Kinkaid asked her to let him know what the doctor's diagno-sis was.She called Kinkaid the next day and told him, accord-ing to her testimony, that the doctor had instructed her tostay off from work for several days because of the pressureon her neck from a displaced vertebra and inflamed liga-ments.According to Kinkaid, she reported in this telephonecall that she would be back on Friday, August 10. She re-21Calvin testified that Respondent has severalrules and policies regardingabsences and that he could not remember their exact wording The only ruleposted at the plant and producedat the hearing was one in a pamphletentitled "Rules)Rules' Rules)"and the one relating to absences reads"Absence Without Notifying Company (If for 3 days or more, consideredautomatic quit) " 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDturned to her doctor on August 10 and on the same day againcalled the plant and reported to a person whom she believedto be Pritchett that she was still ill and unable to return towork. On Tuesday, August 14, she had laryngitis and couldnot talk. At her request, her husband called the plant andreported to Pritchett that McDonald was still ill and wouldbe unable to report for work for the rest of the week. Pritch-ett,pursuant to prior instructions from Kinkaid, told Mr.McDonald to hold the phone while she summoned Kinkaid.Mr. McDonald held the phone for a short time but hung upbefore Kinkaid arrived at the other endMr. McDonald re-ported to his wife that the phone had apparently gone dead.Itwas not until almost a week later, on Monday, August20, that McDonaldagaincalled the plant to report that shewas on the way to see her doctor and would report back towork when he released her. Kinkaid told her that she hadalready been terminated on August 14. She offered to bringin a doctor's certificate but he stated that he did not need itfor she had already been terminated. According to Kinkaidhe told her she had been terminated:"because she told me onFriday the 10th that she would be in, she did not come in, shedid not call " He testified that company rules require that anyone absent 3 days should at least call in and should have adoctor's statement after the third dayThere can be no question but that McDonald had a verybad absentee record due to her health problems and that atleast her failure to call the plant to report on her absencesbetween August 14 and 20 was a violation of Respondent'sreporting rules about which she had previously been apprisedin June.I am convinced,moreover,that Kinkaid understoodMcDonald in her telephone call on August 8, to say that shewould be back at work on Friday, August 10; that he did notreceive the telephone message taken by someone in the officethat day when McDonald called and left word that she wasstill ill and unable to report to work;22 that he was upset andinconvenienced by her failure to report to work and that, ashe testified, he decided to terminate McDonald on August 14for failing to report to work on August 10 as he understoodher to say she would and for failing to comply with companyrules regarding the reporting of absences It is immaterialwhether his recollection or McDonald's is the more accurateas to what McDonald told him on August 8. The questionbefore me is whether Kinkaid in discharging McDonald wasmotivated by antiunion considerations and I am persuadedfrom all of the evidence that he was not. Indeed, the recorddoes not show that Kinkaid, who was employed by Respond-ent subsequent to the election, or any other representative ofRespondent, even knew of her union sympathies. The com-plaint insofar as it alleges McDonald'sdischarge to be inviolation of Section 8(a)(3) and (1) of the Act must thereforebe dismissed.22McDonald had to make toll calls from her residence to Respondent'splant and her telephone bill introduced in evidence shows that a telephonecall from her residence to the plant was, indeed, made on August 10 Pritch-ett, on the other hand,credibly testified that she was in a hospital and notat the plant on that date and I must conclude that someone substituting forher talked to McDonald but neglected to convey McDonald'smessage toKinkaide.Thedischargesof Boyer,Clinton, and ConradThe discharges ' of Becky Boyer, Margaret Clinton, and,Rose Conrad occurred in late August 1973 in connectionwith a course of action instituted by Respondent to improvethe overall efficiency of the plant's operations. Each of theseemployees had overtly evidenced their support of the Unionsubsequent to the Union's certification on July 31,and it isa fair inference that Respondent knew of their loyalties to theUnion prior to terminating them The General Counsel as-serts that each was discriminatorily terminated because of herunion sympathies and support,in violation of Section 8(a)(3)and (1) ofthe Act,and also that the terminations were a resultof unilaterally established more stringent standards and poli-cies instituted by Respondent in violation of its duty to bar-gain with the Union and were therefore in violation of Section8(a)(5) and (1) of the Act. It is the General Counsel's conten-tion that whether the terminations be viewed as violations ofSection 8(a)(3) or (5) of the Act, an appropriate remedywould be reinstatement,with backpay.(1) Becky BoyerBoyer was hired on April 2, 1973, and was discharged onAugust 23, allegedly because of inefficiency in her produc-tion.Thiswas the reason asserted by Respondent's counselearly in the hearing Later in the hearing Respondent addedas another reason for discharging her its asserted belief thatshe had engaged in a work slow down Still later in thehearing Respondent asserted as another reason that her at-tendance was chronically poor.Although hired as a picker, she was transferred after 2 or3 weeks to the job of connecting.23In lateMay, at the endof her first 8 weeks of employment, she received the progres-sion pay increase awarded employees who meet Respondent'sefficiency standards and at that time then Acting PlantManager Calvin told her she was being given the raise be-cause of high efficiency and that he believed that she was oneof Respondent's better employees because she was not"absentand because she kept her efficiency up. He also commentedthat she seemed to like being a connector better than beinga picker and asked her whether she would "just as soon stayand have the job classified as connector." She replied that shewouldDue to material shortages and a changeover in a model oftransformer being produced, Boyer was laid off during thelastweek of June and for all of July (Layoffs were on thebasis of seniority). Although she was called back to work for3 or 4 days in July, she did not return to workon a regularbasis until August 1. When called back for the 3 or 4 days inJuly, she was assigned to picking on a line other than the oneon which she later worked at the time of her discharge.2423Employee Pinson,who worked with Boyer as a connector,estimatedthat Boyer was transferred to connecting about 2 weeks after she was hiredVice President Trinkle estimated that Boyer had worked at picking for"about a month or more" after she was hired Respondent offered no recordsto support Trinkle's testimony I am satisfied that the testimony of Boyerand Pinson is more accurate in this regard24The parties stipulated at the hearing to the accuracy of the dates towhich she testified she was laid off Her attendance card, identified asRespondent's Exhibit 77 and received in evidence as G C Exh 26, does(Continued) WABASH TRANSFORMER CORPShortly after she returned to work on a regular basis aboutAugust 1, she was assigned to various types of work butprincipally to picking.25When assigning Boyer to workother than her regular connecting job after she returned fromthe layoffs, Plant Manager Kinkaid told her that the pickerson the new line could not keep up with the connectors andthat as soon as the pickers got used to picking the new typeof coil, he would transfer her back to her connecting job.Respondent had two picking lines on the first shift In theline towhich Boyerwas assignedshe worked with Lee (whohad been a picker since August 21, 1972), Belleville (a pickersince September 11, 1972) and Ball (a picker since November8, 1972) on a new model transformer called the CVT. All ofthese pickers were producing way below Respondent's effi-ciency standard before Boyer wasassignedto help them andon her first day as a picker when her production efficiencywas only 18 percent, their's was only 23 percent each. Allgradually improved however .21As already noted, Vice President Trinkle on August 17, ina talk to all the production employees, told them that Re-spondent was starting a program to police the efficiency ofeach department, starting with a review of the present andpast performances of the employee in each department hav-ing the lowest efficiency,in anattempt to get the employeesto bring up their efficiency and that he would replace thosewho failed to do so. On that occasion, Trinkle also told theemployees that he would return to the plant in about a week.He did return on August 23, and at that time called in theday shift pickers on the CVT line on which Boyer had beenworking for a conference with himself and Kinkaid. Boyerwas absent because of illness on that day and only Lee, Balland Belleville were present. According to Trinkle, he re-viewed with them their past and present performances, tellingthem that he could not understand how their efficiency coulddrop from the 70 percent area a month or a month and a halfbefore to about 35 percent He also told them that he couldnot understand how two of them (referring to Lee and Ball)had turned in exactly the same production during the periodbetween August 1 and 18, as was shown on the record he hadbefore him. None of those present volunteered any explana-tion.On the same day, according to Trinkle, he reviewed withKinkaid the efficiency and absentee record of Boyer not onlyfor the period of August 1 through 18, which he had Kinkaidprepare for the pickers but also Boyer's efficiency and absen-tee record during the beginning period of her employmentwhen she was also working as a picker, and found that herattendance was chronically poor. Trinkle further testifiedthat Kinkaid had informed him that he, Kinkaid, had talkednot show any layoff for July andthe "8['s]" appearingin four of thecolumnsfor that month apparently reflect the days on which she worked rather thanher absences25Thus, for a day or two after she returned, she did assembly work,building and gunning the transformers She later was taken off pickingtemporarily and assigned for a few days to her old connecting work and onanother occasion to wrapping and to work on the solder pot26 In the 9 days Boyer worked at picking between August 1 and 20, thelast day she worked, her average efficiency was 32 6 percent, with a highof 46 percent, in the 14 days Lee worked as a picker during the same period,she averaged 41 1 percent, with a high of 45 percent, in the 12 days Ballworked as a picker during this period, she averaged 37 8 percent, with a highof 46 percent, and in the 15 days Belleville worked as a picker during thisperiod, she averaged 35 1 percent, with a high of 47 percent561to Boyer about her attendance and warned her that it wouldhave to improve.27 On the basis of these facts, her poor effi-ciency and poor attendance records, Trinkle testified he di-rected Kinkaid to discharge Boyer.Kinkaid corroborated Trinkle's testimony only in part. Hetestified that he and Tnnkle had examined only his owntabulation of the efficiency and absences of the four pickersfor the period of August 1 through 18. He acknowledged thathe had not checked Boyer's timecard to ascertain the numberof absences which he recorded on his tabulation but hadinstead interpreted the "A['s]" appearing in an efficiencyrecord book kept by Pritchetttomean absences and hadcounted as absences between August 1 through 18, the four"A['s]" found in Pritchett's efficiency record book. Pritchettexplained that "A" merely means that no production cardwas turned in and it could result from an employee doingnonproductive work (which is not unusual) as well as froman absence. Boyer's timecard shows that she was absent only11/2 days between August 1 and 18. This was the occasionwhen she left work and went to her doctor because of an eyeinjuryKinkaid, in an apparent attempt to support Trinkle's tes-timony that he had talke 3 to Boyer about herabsenteeism,stated that on August 1 (which would have been the day shereturned from her layoff of over a month and was assignedto work on the new CVT transformer) he called the fourpickers into his office and talked to them about their effi-ciency and excessive absenteeism Since this was Boyer's firstday on the job as a picker on the CVT's, anything he mayhave said to the group could hardly have been considered acriticism of Boyer's production or attendance record. Aftershe had been working on the CVT's for about a week Kinkaiddid tell Boyer individually and also the other pickers to slapthe adhesive insulating tape on the coils instead of pressingand rubbing tape on or "making love to it" as he expressedit,but this appears to have been a mere instruction as to howthey could improve their efficiency rather than a reprimand.Kinkaid further testified that, on August 21, he admonishedthe four pickers against talking when he noticed them talkingand neglecting their work and that about an hour later, henoticed Boyer still talking to the others and he again told herto stop talking Respondent's records, however, show thatBoyer was working in another department that day and wasnot on the picking operation. If any such incident occurred,itcould not have been on that day.Kinkaid called Boyer at her home on August 23, while shewas at her doctor's office and when she later returned the call,he told her, according to Boyer's credited testimony, that shewas being terminated because of her inefficiency She dis-puted this accusation and told Kinkaid that she was a connec-tor and not a picker, but that even as a picker, she had keptup with the other girls. Her statement that she kept up withthe other girls was undoubtedly a reference to the fact, towhich she and Lee freely testified at the hearing, that the fourpickers had been helping each other out and that when onepicker fell behind in production, another would give part of27 1 do not credit Trinkle's testimonyregarding Boyer's alleged poorattendance record, for Boyer had a perfect attendance record in April whenshe first worked as a picker and between August 1 and 18, the periodcovered by the record before Trinkle, Boyer had been absent for only 1 1/2days when she left work because of an eye injury-as Kinkaid knew 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDher production to the one needing it, so that all would havesubstantially the same production at the end of the day. Thepurpose of this practice-which had been in effect long beforeBoyer joined the group-was to insure that if one of them gotinto trouble because of production, all would be in trouble.Boyer and Ball, whose production was substantially the sameany way after Boyer gained a little experience on the newmodel of transformer, helped each other out. It is after Boyertestified about this practice that Respondent amended itsanswer to allege that another reason for Boyer's dischargewas its belief that she had engaged in a slow down in produc-tion. Boyer denied that she or any of her fellow pickers wereengaging in a slow down and the evidence does not supportsuch an inference.28A careful analysis of the evidence raises many questionsconcerning Respondent'smotivation in assigning inefficiencyas a reason for discharging Boyer.It should not be forgottenthatBoyerhadspentmostofhertimewithRespondent-part of April, all of May, and until her layoffin the last week of June-working as a connector, a job whichshe liked and at which she appears to have been highly effi-cient, and that there is no evidence of any inefficiency byBoyer during the first 2 or 3 weeks of her employment whenshe worked as a picker on a model of transformer whichpreceded the CVT.29Since Respondent did not know at the time of dischargingher that since August 9 the other pickers on her line hadaccepted her into their production sharing practice, it musthave been relying on her production efficiency records asaccurately reflecting solely her own production when analyz-ing them A careful evaluation of all the evidence available toRespondent does not show that Boyer's production at thetime of her discharge was out of line with that of other pickerson the CVT transformer. Boyer had worked for only 9 dayson that model of transformer and in that period, despite theinterruptions caused by frequent temporary transfers to workin other departments and her assignments to nonproductionwork, as well as her absences of 3-1/2 days because of illness,she had improved her efficiency from 18 percent on her firstday on the job to 43 and 40 percent on her last 2days-an improvement of over 50 percent after only working9 days.The other pickers working with her had been picking onthe new CVT model transformer since the beginning of itsproduction in June and none of them had improved their28 Lead girl Hinkle credibly testified that as early as May, June and July,she had talked to Calvin and then to Kinkaid about the fact that some ofthe pickers were turning in identical production counts and that"they prettywell admitted that they werehelping each other out on the line Thegirl that would do more would help the girl that wasn't getting as many "Management did not appear to be sufficiently concerned to investigate andput a stop to this practice at that time indeed, prior to the making of certaintime studies on the pick, connect, and wrap jobs in about May, it had beenRespondent's practice to divide the total production on each of those jobsby the number of employees on the job to arrive at their production effi-ciency29 Following her raise in pay in late May and the high praise of her workby Calvin, Boyer continued to perform her connecting job in a highly effi-cientmanner, according to two coworkers, Pinson and Barnhouse Andwhile performing the gunning and building operation in August, she per-formed at over 100 percent efficiency Subsequent to Boyer's discharge,Respondent tried out a number of employees as a third connector to jointhe team of Pinson and Barnhouse before finding one that was satisfactory,but it did not recall Boyerefficiency percentage at the rate Boyer had improved hers.Two new pickers on the night shift-Sedebottom andSpencer-who, like Boyer,started picking on theCVT's onAugust 1 had average efficienciesof only26.6 and22 7 per-cent,as compared with Boyer's averageof 32.6 by the dateof her discharge,though Sedebottom and Spencer hadworked 16 and 14 days respectively,as compared withBoyer's 9 days at the picking operation.If Boyer had not beendischarged and had continued to improve at the same rate shehad been progressing,itwould not have taken her long toreach 100-percent efficiency.Calvin testified that a pickershould be able to meet Respondent's standards in 12 to 14weeks. There was no reason to believe that Boyer could nothave done so, even if her early experience on the old modeltransformer on which she workedfor 2or 3 weeks in Aprilis added to her 9 days in August.Itwould not seem fair,however,to count her brief picking experience months earlieron another model of transformer in measuring her expectedefficiency progression on theCVT, for,as former Manager ofManufacturing Liston testified,after a break of even so muchas a month,a picker has to start learning all over againRespondent'sofficial publication entitled "Viewpoint,"dated August7, 1973,states with respect to the Farmingtonplant:This operation is presently in the process of changing itslines over to the 1974 modelsThisnecessitates newsetups on the winding machines,pick-connect and as-sembly lines and final test.When employees get orientedto the new models, production will begin to flowsmoothly again.Calvin,though not the author of these statements, agreedwith their accuracy except to the extent that the second sen-tence might imply that new equipment was being used. Heexplained that the same equipment and tools are used andthat"we adjust it for wire length and that sort of thing." Heconceded the accuracy of the statement that when the em-ployees become oriented to the new models,their productionwould begin to flow smoothly again.When Boyer joined thethree more experienced pickers onthe CVT lineon August1,production obviously had not yet begun to flow smoothlyagain but it did improve steadily and at an even more rapidpace after Boyer's discharge and after some changes wereinstituted to make the picking operation more simple. Forexample,not only did the flow of work to the line becomemore steady but the lead girl or material handlers startedstacking the pickers work for them,the amount of tape re-quired to be used on the coils was greatly reduced, the wrap-pers took over the sizing job which the pickers had formerlydone;and Respondent started using colored nongdhesive pa-per or ribbons to help the pickers more easily locate anchortape where the wire they pick comes outA circumstance which Respondent has not sought to ex-plain and which points as much as anything else to a conclu-sion that the reasons assigned by Respondent for dischargingBoyer were not the true reasons is Respondent's departurefrom its standard operating procedures in effecting Boyer'sdischargeAs alreadynoted,Calvin,when corporate person-nelmanager,had clearly spelled out for the plant managerorally as well as in writing the procedures to be followedbefore any employee was to be fired for inefficiency or poor WABASH TRANSFORMER CORP.attendance. The plant manager.was first to talk to -the em-ployee individually about her deficiency and how she mightbe helped, a note regarding such action was to be placed inthe employee's personnel file, and then only after the em-ployee had been given sufficient time for improvement shouldany further disciplinary action or discharge occur Trinkle'sspeech to the employees on August 17, too, makes clear thathe contemplated talking to the low producers individually,then giving them a chance to improve before taking anydisciplinary action This had been the policy which Respond-ent, in general,actually did follow both before and afterTrinkle'sAugust 17 speech. Respondent did not talk toBoyer individually about her efficiency or her absen-teeism-except to praise her in both respects when giv-ing her a wage increase in May. If it had, it would have hadto face an explanation of the fact that she was not evenproperlyclassifiedasapickerbutwas instead aconnector;30 that she had improved her production effi-ciency by more than 50 percent during the 9 days in Augustwhen she worked on the new model of transformer despitethe frequent transfers to other jobs which tended to interferewith production efficiency progress; that during the 2 daysshe worked as a picker subsequent to Trinkle's speech, herproduction was substantially above her average; that in viewof her lack of experience at picking in general and on the newmodel in particular, her production was perhaps not properlysubject to criticism; and that her attendance record ingeneralwas good.The only plausible explanation in the record for Respon-dent's discharge of Boyer under the circumstances describedabove is its desire to rid the plant of a strong and active unionsupporter who could influence the vote of other employeesshould a rerun election ever be ordered. Boyer joined theUnion about June 1, and became a union steward shortlybefore being fired. On June 18, the day Kinkaid became plantmanager, she, along with Union Steward Mullins, two otheremployees and a few ex-employees, picketed Respondent'splant and distributedunioncirculars, in the clear view ofKinkaid and Calvin, for the purpose, as she testified, of let-ting the new manager know that the Union was the em-ployees' representative. Following Trinkle's speech on Au-gust 17 in which he told the employees,inter aka,that he wasgoing to interview the individual employees in each depart-ment who had the lowest production efficiency and thereafterreplace those who failed to improve, Boyer told her fellowpickers while working with them that she was convinced thatTrinkle's speech was prompted by the Union's attempts tobargain,pointing out that Respondent had been requested torespond by August 15, to the Union's request for informationfor bargaining purposes. As she made this statement, shebecame aware that Calvin was behind her, explaining to anew employee how the picking operation worked. WhenBoyer looked at him, the expression on his face led her tobelieve that he had overheard her. (He did not deny that hehad overheard her.) Thereafter, on August 23, Respondent's30 Kinkaid conceded at the hearing that an employee working as a connec-tor as long as she had been working, should have been classified on Respon-dent's records as a connectorMoreover, he did not deny telling her onAugust 1, when asking her to work with the pickers, that she would betransferred back to connecting as soon as the regular pickeis had becomeaccustomed to picking the new type of coil563president, Boyd, sent the Farmington employees a letter, tell-ing them at the outset that what he was about to say hadnothing to do with the Union, then proceeding to reiteratewhat Trinkle had-told the employees on August 17.I am convinced and find on the basis of the entire record,including Respondent's coercive and threatening antiunionconduct both -before and after the election, that all of theasserted reasons given toward the beginning of the hearingand those added later during the hearing for Boyer's dis-charge were pretextual in nature and that the true reason washer union support and activities. The discharge was thereforein violation of Section 8(a)(3) and (1) of the Act.(2)Margaret ClintonClinton was hired by Respondent on June 22, 1972, as awinder, Respondent's most skilled and highest paid produc-tion job, and was discharged on August 29, 1973, for thealleged reason that her production efficiency was too' low.This was also the reason asserted by Respondent's counselearly in the hearing. The General Counsel contends thatRespondent was motivated by antiunion considerations trig-gered by the fact that Clinton was wearing a union button onher blouse when called to the office on August 28, by VicePresident Trinkle and Plant Manager Kinkaid for an inter-view about her efficiency.During the preelection period Clinton had been antiunionand had solicited other employees to wear procompany in-signia.She went to a union meeting and signed a card aroundAugust 1, however, and thereafter asked the winders withwhom she worked to join the Union She did not wear a unionpin until August 28. On that and the following day, when shewas discharged, she wore it prominently displayed on herblouse.Although Clinton was considered by Blum "real good"and had produced in the high 90's to 100-percent efficiencyon the primary wind, which she liked to do, she was not, ingeneral,considered a big producer. Her production some-times vaned substantially as she was transferred from onewinding machine or type of winding'to another, according toher fellow workers, Asbury and Blum and her lead girl, Cox.Their testimony indicates that she was perhapsan averageproducer. She had produced in accordance with Respon-dent's production requirements and received her first twoprogressionraisesafter the normal periods of work. But herthird raise which could have been granted about January 2,1973, was held up until mid-May because she -had failedbefore then to meet the standard then required of her. She hadbeen called to the office and admonished to improve both herefficiency and her attendance record upon several occasionsduring her 14 monthstenurewith Respondent. Former PlantManager Dunker characterized her as a talkative person andtestified that in the spring of 1973, before he left Respondent'semploy, he had admonished her not to visit so much and hadtold her to get back to her job. Her fellow winder,Blum, alsocharacterized her as a big talker.-About August 1, PlantManagerKinkaid called her intohis office and told her that she would have to improve herefficiency.He accused her of playing around a lot and sheconceded that she might have been doing that sometime. Healso told her that she talked too much and that was the reason 564DECISIONS OFNATIONALLABOR RELATIONS BOARDwhy her efficiency was down. He said that she would have toget her efficiency up or she would have to be replaced. Whenhe told her to "get back there and work," she stated that shewould "When Trinkle came to the plant on August 23, and re-viewed with Kinkaid the-efficiencies of the winders as shownon Kinkaid's compilation of the relative efficiency and ab-sences of the 16 winders on both shifts between August 1 and18, he decided not to interview Clinton because her efficiencywas shown on the compilation to be 68 percent which (ex-cluding the new ones) was higher than that of five otherwinders whose efficiencies were, respectively, 48, 62, 49, 40,48, and 44 percent. He and Kinkaid did not talk to Belcher,the winder having the lowest efficiency, because she had justbeen transferred to the CVT transformer and had not hadsufficient time to improve her productivity but did talk toRichardson, the next lowest.About August 20, Clinton was transferred to the new bigCVT transformer and her efficiency, too, droppeddrastically-hers perhaps even more than most of the otherstransferred to the new model because she was placed on asecondary wind which she had never performed before on anyof the other models. On the first day, her efficiency droppedfrom 68 to 23 percent and although it thereafter improved,her average efficiency on the CVT was only 34 percent whenshe was called to the office for an interview with Trinkle andKinkaid on August 28.32 Kinkaid credibly testified that heand Trinkle had not called her in to fire her but only to seeif they could help her to improve her efficiency-as, indeed,Respondent' had successfully done with Clinton in the pastand as it was doing with some of its others in its currentcampaign to improve efficiencyDuring the August 28 interview, Trinkle told her that shewas not putting out her share of the work and asked what shewould do if she had a bag of rotten potatoes. She replied thatshe would salvage what she could and get -rid of the rest.Trinkle said that he had quite a few rotten potatoes andwould have to start getting rid of them. He warned that if herefficiency did not improve in a week, he would have to termi-nate her." She explained that she had been working on thenew CVT for only about a week and had not had time to workup speed. He replied that she was one of the oldest windersand should be able to make 100-percent efficiency on all themodels 34'T31The above account is Clinton's credited version of the interview Kin-kaid testified that he did not make any written memorandum of the occasionas Respondent normally does in reprimanding employees, but that he talkedto her about her efficiency and her absenteeism and that she said that shewas doing the best she could32According to lead girl Cox, the efficiencies of Respondent's best wind-ers,Hamm, Blum, and Asbury had likewise plummeted downward whenthey were first transferred to the CVT models, but after 2 or 3 days they hadbrought their efficiencies up to the 70's and 80's percent Blum, one ofRespondent's best winders, who worked for 5 days on the big CVT in Julyand has since been working on the small CVT, testified that her efficiencydropped to about 30 or 35 percent at the beginning but she had worked upto about 50 percent at the end of 5 days33According to Trinkle, he'told her Respondent would review her effi-ciency again in 2 or 3 weeks to see what progress she had made"The above account is based on Clinton's credited testimony-sub-stantially undisputed insofar as it goes I also find, in accordance withKinkaid's credited testimony, that during the interview Clinton remarkedthat she did not like working on the CVT model and that she was doingSince it was about quitting time, Clinton checked out andwent home following the interview. On the following day,August 29, during her 11 to 11:30 luncheon break, she talkedto a group of the winders with whom she worked and her leadgirl,Cox, about Tnnkle and Kinkaid, who had interviewedher on the preceding day, berating them and referring to themas "s o.b.'s" and in other uncomplimentary terms. Her voicewas sufficiently loud that Trinkle and Kinkaid, observing herfrom their glass-enclosed office 15 or 20 feet away, could hearher voice. Kinkaid testified that he could not hear what shesaidbutTrinkle testified that he could hear part ofit-that part in which she referred to management in vulgarterms.Cox testified that some of the girls complained that Clin-ton's language was bothering them while they were eatinglunch but she did not name any employee who did complain.The same kind of language, according to Clinton's uncon-troverted testimony, had theretofore been used by Cox herselfand by two of the other employees in the luncheon group.Cox testified, and Clinton denied, that Clinton continued touse some of this language even after she returned to her workstation. I believe that Clinton probably did continue hertirade very briefly for it is undisputed that soon after theluncheon break, Cox went to Tnnkle and told him that some-thing would have to be done about Clinton's cursing becauseshe was getting loud, was disturbing the other girls, and theydid not like it. She also told him that Clinton was calling himand Kinkaid names.35 Trinkle told Cox that he and Kinkaidwould "take care of the situation in a 'little bit "Trinkle thereupon discussed with Kinkaid the disturbancewhich Clinton had allegedly caused and asked Kinkaid tocheck her efficiency for that morning Kinkaid did so Trinklethen instructedKinkaid to discharge herKinkaid sum-moned Clinton to his office at or about 3:30 that afternoonand told her, in the presence of Trinkle and Calvin, thatmanagement had reviewed her efficiency for that morning,that she had not improved, and that management felt that inview of her statement that "she was doing the best she coulddo," it would be a waste of time to continue with her. Clintonprotested that she had been told on the preceding day that shehad a week in which to bring up her efficiency and that if shewere given the time promised her, she might be able to dobetter. Calvin told her that a check of her efficiency at noonthat day had shown that she had not improved and manage-ment believed that she was not going to put forth sufficienteffort to do so. No mention was made of the report manage-ment had 'received about her verbal attack against manage-ment during her luncheon period and shortly thereafter.Actually, Clinton had improved her efficiency on the lastday of her employment. Respondent's records show that herefficiency for August 29, up to the time she was fired, was 45percent. This would seem to be a substantial improvementover the 30 percent for the preceding day when she wasthe best she could I do not credit Trmkle's testimony that she said shewas doing all she was going to do35Cox also testified regarding statements made by Clinton on the daybefore she was fired which Clinton denied making on that date but admittedmaking on several occasions 2 or 3 months prior to her discharge when shewould getveryaggravated Since there is no evidence that these statementswere ever reported to management representatives, they could not haveinfluenced management's decision to discharge Clinton and I need notresolve the conflicts WABASH TRANSFORMER CORP.565reprimanded and over her average of 34 percent during theapproximately 8 days prior to her discharge when she wasworking on the second wind of the CVT, a wind which Kin-kaid testified she had never before worked on Her 45 percentefficiency for August 29, moreover, was, according to Tnn-kle, about thesameas that she had made by noon, when hehad her efficiency checked.The General Counsel argues that the explanation for Re-spondent's change of heart and discharge of Clinton on theday after promising her a week in which to bring up herefficiency, and despite the fact that she had increased herproduction by one-third over the day before, lies in the factthat Clinton on August 28 and 29, displayed her union sym-pathies for the first time by wearing a union button on herblouse. Tnnkle, Calvin, and Kinkaid each testified that he didnot notice or did not recall her wearing a union button butI think it highly unlikely that none of them would havenoticed thisinsigniaprominently displayed on her blouseduring the August 28 and August 29 interviews and worn byher for the first time. 36If Respondent was not motivated at least in part by anti-union considerations in discharging Clinton, why did it tell herthat she was being discharged because she had failed to im-prove her production efficiency on August 29, when it knewthat she had improved substantially on that date? And whydid it continue to assert that this was the only reason evenwhen explaining its defense early in the hearing? If the saltylanguage used by Clinton in fact was the motivating factor,why did Respondent not tell her this and give her an oppor-tunity to present her side of the report before discharging her,and why did not Respondent assert this as a reason,at thehearing? The nearest that Respondent ever got to indicatingthat her language had anything to do with the discharge wasTrinkle's testimony at one point that he and Kinkaid afterchecking her efficiency, and finding it no better than on thepreceding day, decided that "due to her efficiency and herconduct," they would have to get her out of the plant."In this case, like that of Boyer, Respondent departed fromits standard operating procedure in effecting Clinton's dis-charge. This procedure required that an employee be given areasonable opportunity to improve following an interview inwhich Respondent seeks to ascertain the reason for low effi-ciency and to help the employee improve. Clinton had beenpromised a week, according to her testimony and that ofKinkaid, and 2 or 3 weeks, according to Trinkle, in which toshow improvement. She had shown substantial improvementin 1 dayIn view of the patently false reason for her discharge as-signed to her on August 29 and later asserted at the hearing,36 In its brief, Respondent suggests that Clinton may have purposely wornher union button on August 28, expecting to be called to the office abouther production and hoping in some way that the button might protect herHer motive in wearing the union button is immaterial The display of unioninsignia may not cloak an employee against vulnerability to discharge for alawful reason but it can be relevant to show employer knowledge of anemployee's union sympathies where it becomes necessary to consider thatelement in determining motivation for employer action37Language such as that used by Clinton on August 29 was not uncom-mon at the plant, as Respondent's officials undoubtedly knew In additionto the three luncheon companions named by Clinton as having used similarlanguage, there is evidence in the record that lead girl Hinkle, quality con-trol girl Fischer, and even Quality CoMrotManagerYaukovitz had used foullanguageImust conclude that the true reason for her discharge was thedisplay of her union support by the wearing of a union buttonon her blouse on August 28 and 29 This may have beenparticularlygallingto Respondent since, prior to the electionshe had evinced procompany sympathies by wearing andsoliciting others to wear procompanyinsignias.Ifind thatClinton's discharge was in violation of Section 8(a)(3) and (1)of the Act.(3) Rose ConradConrad was employed by Respondent as a picker on Sep-tember 15, 1972, and almost 3 months later was transferredto wrapping, which she continued to do until the end of heremployment on August 30, 1973 She either quit, as Respond-ent contends, or was discharged, as she asserts, in connectionwith Respondent's criticism of her production The GeneralCounsel contends that she was discharged, or constructivelydischarged, because of her union activities and also becauseof a unilateral imposition and enforcement by Respondent ofmore stringent production standards in late August 1973Conrad had signed a union card in January 1973 and at-tended three or four union meetings. She wore a union buttonduring the last week of her employment. She worked at thesame wrapping table, face to face with Mullins, the Union'schief steward, during the period when Mullins was wrapping,including August, when both were assigned to the new CVTmodel transformer. She also normally ate lunch with Mullins.Conrad had never been a big producer On December 7,1972, almost 3 months after she had been hired, former PlantManager Dunker talked to her about her low production asa picker and expressed the view that she would never makea good picker. She agreed. Dunker then transferred her to thewrapping operation. She testified that most of the time whileon wrapping, she was an average producer and no evidencewas adduced to the contrary It is undisputed, however, thatinAugust when she was assigned to wrap on the big CVT,her production dropped and that she was the lowest producerof all the wrappers during the first 18 days of August She andMullinswere then the only wrappers on the big CVT butother wrappers worked on the older models.When Conrad and Mullins wereassignedto wrap on thelarge CVT transformer about August 1, they continued toperform the wrapping operations on it in the same mannerthey had performed the wrapping on the older type of trans-former. On this job Conrad's average efficiency for the periodof August 1 through 18, was only 38 percent and Mullins' wasonly 44 percent.38 The efficiency of Moyers and Yancheckfor the same period while wrapping on the older type modelwas an average of 60 and 45.5 percent, respectivelyOn August 21, Kinkaid had a discussion with both Conrad38Respondent did not introduce any records showing the daily produc-tion efficiency of Conrad and other wrappers for that period, as it did forBoyer and other pickers, and it is impossible to tell from the only record itdid produce-a compilation entitled "connecting" and apparently includingconnectors as well as wrappers-the extent, if any, which Conrad improvedher production after first being placed on the CVT model transformer Thereis a suggestion in the record, however, from the testimony of Trinkle thathe ordered a time study of the CVT wrapping job on August 29, because "thegirls were running 50 and 60 percent," that the only wrappers then on theline,Conrad and Mullins, had substantially improved their 38- and 44-percent averages 566DECISIONSOF NATIONALLABOR RELATIONS BOARDand Mullins about what he believed were unnecessary stepsthey were taking on theCVT. He toldthem that they shoulddiscontinue using pliers to hammer the solderjoints downand should use their fingers instead since on the CVT the wirewas not as heavy as that on the older type transformers anda discontinuance of the use of pliers could double their pro-duction.He also told them on this or on other occasions thatthey were cutting too much off the wires, that they weresoldering too much,that they were using too much tape ontheir fingers when they did use the solder and that it wasunnecessary to have a finger's width between wires as QualityControl Manager Yaukovitz had instructed them to haveOn August 28, Conrad was called to the office for aninterview with Trinkle and Kinkaid.Trinkle told her that hebelieved that she was capable of doing her job but that shewas not trying.Conrad stated that she believed that she wastrying and was doing the best she could.Trinkle stated thatif she did not get her production up, she would be terminated.On August 29, Respondent had its industrial engineer,VanNess, make a study of the method followed by ConradandMullins for the wrapping operationon the CVTmodel.3°He at first refused to make the study because hefound that Mullins and Conrad were taking what he believedwere unnecessary steps which could not properly be allocatedto thejob. It was only after Kinkaid stood over them andinstructed them as to how thejob should be done, eliminatingthe unnecessary steps, some of which they were apparentlystill taking,that VanNess made the methods test and foundthat each had produced at the rate of 100-percent or moreefficiency.Later the same day, Conrad was called to the office for aninterview with Trinkle and Kinkaid about her production.Trinkle asked if she were having any problem with the jobwhich Respondent could help her with. He told her thatduring Respondent's review of her method of working whilethe job was being studied,she had exceeded 100-percent effi-ciency and that he thought that she could do the job Shestated that she was doing the best she could and if that wasnot good enough,then she would have to quit.She expressedsurprise when informed that she had made over 100 percenton the timestudy test.At the hearing Conrad testified that shebelieved she had done"sloppy" work in trying to speed upher production while being timedOn the following day, August 30, after lead girl Hinkleasked Kinkaid whether she could put another wrapper on theCVT'sbecause the assembly line was running out of work, hetold her that the present wrappers wouldjust have to get thework done.Immediately thereafter he went to Conrad's workstation and inquired about how she was doing. When sheinformed him that she had wrapped 250, he told her that sheshould have wrapped 350.4° She reiterated that she was do-39About 6 months prior thereto he had run a test on Conrad's work onthe older model of transformer and found that she was producing at 100-percent efficiency40 Since Conrad had produced over 100 percent of Respondent's effi-ciency standard while being timestudied on the preceding day and Respond-ent was taking the position that she should be making 100 percent, it is afair inference that the 350 figure mentioned by Kinkaid would have been100-percent efficiency If that be so, the 250 which she had wrapped wouldrepresent 71 percent of Respondent's production standard-a very substan-tial improvement over her 38-percent average during the first 18 days ofAugusting the best she could. Kinkaid told her that she must im-prove and that he had a line below hers that was running outof work. As Kinkaid turned and went back to the office,Conrad started crying and told lead girl Hinkle that she couldnot take the pressures she was feeling at the plant as well asat home any longer and that she was going to the office andtellKinkaid that she was quitting.Hinkle tried to calm herdown and dissuade her from quitting but she insisted that dueto her nerves and high blood pressure she feared that workingunder the continued pressure would cause a stroke and thatshe was going to quit She followed Kinkaid to his office.She testified that Kinkaid, Trinkle, and Calvin were in theofficewhen she arrived and gave the following account ofwhat transpired:I told them I was doing the best I could,that I was nosuper woman,and I felt I had been pushed beyond myabilities,and I felt I couldn'tmeet the high quota theyset for me because of my nerves.I told them I wasn'tquitting,that I would leave it up to them,and Roy[Kinkaid] said he had to do what he had to do, and hehanded me my checkand terminated me.According to Kinkaid. "She came to the office and statedthat due to her high bloodpressureshe was extremely nerv-ous, she just couldn'tdo the job and she was going to quit,"and that Kinkaid told her "that she would just have to dowhat she felt was right for her." She then left the office Inview of Hinkle's uncontroverted testimony that Conrad hadinsisted just before following Kinkaid to the office that shewas going to tell Kinkaid that she was quitting, I am per-suaded, as Kinkaid testified, that she told him that she wasgoing to quit. It is nevertheless clear thatConrad's quittingwas involuntary and occasionedby thepressures put uponher, under threat of discharge, to meet production standardswhich she felt were impossible for her to meet in view of thenervous strain she was under.The question before me is whether Respondent, by insist-ing Conrad immediately meet the standards which it had setfor her on the new model CVT transformer on which she hadbeen working only since about August 1, was motivated byantiunion considerations, as the General Counsel contends,or solely by business and economic considerations, as Re-spondent contends.About August 21, when Kinkaid realized that Conrad andMullins were applying to the big CVT certain work move-ments used on the older model coils but which were unneces-sary on the new model, he could reasonably have attributedtheir low production efficiency to the extra work they weremaking for themselves He did, however, on that date givethem instructions about how to eliminate at least some of theunnecessary steps they were taking. They apparently did notheed his instructions for, as he and Respondent's industrialengineer discovered on August 29, they were then using thesamemethods for wrapping on the big CVT which they hadused on the older models. With Kinkaid standing over them,instructing them,and seeing that they performed as in-structed, each produced at 100 percent or more of Respon-dent's standards and Kinkaid could feel assured that theywere capable of meeting the standards and that the standardswere correct.When checking on Conrad's efficiency on thenext day, after being told that the assembly line, which de- WABASH TRANSFORMER CORP.pended on the wrappers' production, was running out ofwork, Kinkaid found that Conrad was producing only abouttwo-thirds of what he expected of her and told her that shewould have to improve. Conrad, of course, may have haddifficultyin unlearningher old methods and consistentlyapplying thenew and less time-consuming methods so re-cently taught her. I have no doubt that she was workingunder a nervous strain and felt that she was approaching thebreaking point. However, there is no evidence in the recordthat Kinkaid knew of her health conditionuntilshe told himwhen explaining her resignation. I am not persuaded thatRespondent was discriminatorily motivated in accepting herresignationunder the circumstances rather than urging her tostay at the expense of a possible health hazard. The fact thatConrad, a union member since about the beginning of theUnion's organizational campaign,and a close associate of theUnion's chief steward, began wearing her union button dur-ing the last week of her employment are not in and of them-selves sufficient to establish such a discriminatory motiva-tion, despite Respondent's open hostility to the Union and thefact that it was concurrently resisting its obligation to bargainpursuant to the Board's certification of the Union. Accord-ingly, I conclude that the General Counsel has not sustainedhis burden of provingan antiunionmotivation, even if Con-rad's somewhat involuntaryresignationbe considered a con-structive discharge-and I do find it to be a constructivedischarge.There remains to be considered the General Counsel's fur-ther contention, treated next, that even if Conrad's termina-tion is not found to be a violation of Section 8(a)(3) of the Act,that it must be found to be an element of Respondent's 8(1)(5)violation.(4) The General Counsel's contention that Respondent'sunilaterally imposed program of policing its employees'efficiency, constitutedan unlawfulrefusal to bargain, anappropriate remedy for which would be a requirementthat Respondentreinstate,with backpay, the employeesterminated pursuant to this program and bargain abouttheir situationsLet us now consider the General Counsel's further conten-tion that even if discriminatory motivation is not proven asto Conrad's termination, her constructive discharge was somuch a part of and interwoven with Respondent's unlawfulrefusal to bargain with the Union, that Respondent should berequired to reinstate her, with backpay, and bargain about thenewly announced program of policing the efficiency of in-dividuals, in order to remedy Respondent's unlawful refusalto bargain. I find merit in this contention.41As already pointed out, Respondent's corporate personnelmanager,Calvin, had instructed then Plant Manager Dunkeras early as November 1972, before the advent of the Union,tomake a serious effort to improve production as well asattendance by discussing these matters with offenders in aneffort to help them. He told Dunker at that time that "itmight become necessary to replace some operators who werenot performing at a satisfactory level and/or whose attend-ance is poor." These instructions to local plant management41TheGeneral Counsel makes the same argument with respect to Boyerand Clinton and the same principles are, of course,applicable to them.567were, however, apparently never communicated to the em-ployees and although local plant management did from timeto time talk to individual employees as well as to groups ofemployeesin anattempt to increase production, there is noevidence of overt threats of discharge for low production,and, indeed, no evidence that any employee was ever dis-charged for that reason prior to the program announced byTrinkle on August 17, to police the efficiency of individualemployees. Calvin conceded that while he was acting plantmanager; he never mentioned possible discharge or a discipli-nary layoff to the individuals to whom he talked about theirproduction. Kinkaid, whom Calvin trained as the new plantmanager,was, prior to Trinkle's announced Company policy,so reluctant about pursuing a tough production policy that hedid not even make written notations for the files of those towhom he talked about their production problems.Vice President Trinkle admittedly had never injected him-self personally into direct contacts with individual employeesprior to August 17. Any discussions about disciplining em-ployees in connection with production problems had beenconfined to discussions with local plant management. Trink-le's announcement to the employees on August 17, reaffirmedin President Boyd's letter of August 23 to the employees, thatRespondent was starting an active program of policing theefficiency of individual employees and discharging those whodid not bring their efficiency up to Respondent's satisfactionwas a new policy insofar as the employees could discern and,indeed, was at least a hitherto unenforced policy insofar asmanagement was concerned. The sudden imposition of sucha stringent disciplinary procedure was clearly a change in theworking conditions of Respondent's employees and was amatter concerning which the employees had a right to havetheir union represent them. It may well be, as President Boydstated in his letter of August 23 to the employees, that thedecision to institute this policing program had nothing to dowith the union organizational activities or whether the Unionrepresented them, but this was a subject about which Re-spondent was required to bargain with the Union. The Unionhad been certified on July 31, as the employees' bargainingrepresentative and had requested certain information regard-ing the employees' conditions of employment preparatory toarranginga bargaining conference and had requested thisinformation by August 15. Respondent had replied on Au-gust 21, that it would not furnish the requested informationor otherwise recognize or bargain with the Union, whosecertification it was contesting.The questions which might well have arisen and been re-solved concerning this program and Respondent's action un-der it are illustrated by certain contentions made by the Gen-eral Counsel in his brief regarding the circumstances underwhich Boyer, Clinton and Conrad were terminated. He as-serts, e.g., that Respondent's methods and practices for tabu-lating the employees' efficiency are unreliable but even if therecords be accurate, numerous factors over which the em-ployees had no control explain a diminution in production.Among these factors were (1)numeroustransfers of em-ployees from one job to another during the summer of 1973,with a resulting drop in productivity, both collectively andindividually, while employees became adjusted to and profi-cient in theirnew assignmentsor while they readjusted totheir former jobs when returned to them; (2) Respondent's 568DECISIONSOF NATIONALLABOR RELATIONS BOARDunfamiliarity with appropriate production standards for thenew bigCVT model,resulting in unrealistic and unreachablestandards, (3) the fact thatproduction cards, on the basis ofwhich Respondent determined individualproductivity couldbe and often were inaccurate; (4) the fact thatworkers andmachinerystood idlebecauselost trucksfull of materialsfailed to arrive at the plant andthe fact thatat timesproduc-tion was sloweddown by defectivemachinery;and (5) thefact thatthere were changes in thejob requirements whichrequiredolderemployees to unlearn older methods and learnnew methods which were taught the employees morerecentlyhired.42Exceptwhere necessaryto consider the 8(a)(3) alle-gations of the complaint,Ihave not sought to analyze anddrawconclusions regarding thesefactorspointedout by theGeneral Counsel. Those arematters about whichthe Unionmay wish to bargain with the Respondent in connection withthe information requested in its letterof August28 to Re-spondent.Respondent having acted unilaterally and refused to bar-gain about its stringent productionefficiencyprogram, inviolation of Section 8(a)(5) and(1) of the Act, Conrad, as anindividual,was deprivedof her right to havethe Union repre-sent her.Respondent's application of itsnew production pro-gram to her was oneof therespects in which Respondentfailed and refusedto bargain,in violationof Section8(a)(5)of the Act. In order toremedy this unlawful refusal to bar-gain,Respondent must insofar as possible restore thestatusquo anteto1Conrad by offeringher reinstatement,with back-pay, and bargain with theUnionabout Respondent's newefficiencyprogram and its applicationto Conrad and otheremployees.Fibreboard Paper Products vN.L.R.B.,379 U.S.203, 215-217 (1964),Amoco Chemicals Corporation,211NLRB 84 (1974);Frontier Homes Corporation,153 NLRB1070, 1072-73 (1965), enfd. 371 F.2d 974 (C.A. 8, 1967),WilkinsonManufacturing Co,187 NLRB 791, 796 (1971),modifiedon other grounds456 F.2d 298 (C A. 8, 1972);TheDalf Corporation, d/b/a Hoffman Bros.,188 NLRB 319, 324(1971).CONCLUSIONS OF LAW1.By coercively interrogating employees regarding theirknowledge of union activities,the union sympathies and ac-tivities of fellow employees,and what went on at union meet-ings; soliciting or requesting employees to find out the unionor company sympathies of employees and documenting theinformation so obtained to categorize its employees as pro-unionor procompany; by requesting an employee to attend aunion meeting and ask questionsposed bya managementrepresentative;by soliciting employees to report the identityof employees making derogatory remarks about managementrepresentatives;by requesting an employee to assist in thecirculation of a petition to obtain employee withdrawal oftheir union cards; by threatening plant closure or removal,the discharge of union supporters and other forms of reprisalagainstemployees should they select the Union to representthem;by threatening that an employee would not be rehired42 Respondent adduced evidence that several new employees,trained andassisted in using the most efficient methods,made phenomenal productionrecords, far in excess of progress Respondent normally expects of newemployeesunless she withdrew from the Union and promised to voteagainst the Union in the election;and by seeking,after theelection,to create the impression that the plant was in theprocess of closing down because of the union victory at thepolls;Respondent has interfered with,restrained,and co-erced its employees in the exercise of their rights guaranteedunder Section7 of the Act, inviolation of Section 8(a)(1) ofthe Act.2.By discriminating in regard to the hire and tenure ofemployment of employees Becky Boyer and Margaret Clin-ton because of their union sympathies and activities,therebydiscouraging membership in the Union,Respondent has en-gaged in an unfair labor practice within the meaning of Sec-tion 8(a)(3) and(1) of the Act.3.By constructively discharging employee Rose Conrad inconnection with the enforcement of a unilaterally promul-gated program of policing its employees'production effi-ciency, in violation of its obligation to bargain with the em-ployees'certifiedbargaining representativeabout thepromulgation and enforcement of such program,Respondenthas engaged in an unfair labor practice within the meaningof Section 8(a)(5) and (1) of the Act.4.The aforesaid unfair labor practices affect commercewithin themeaningof Section 2(6) and (7) of the Act.5.A preponderance of the credible evidence does not showthat Respondent violated the statute by discharging or other-wise discriminating against employees Ethel Brown, AlmaPowers, Rhema Mullins,or Ruby McDonald,or by engagingin any other alleged unfair labor practices not specificallyfound herein.THE REMEDYIt having been found that Respondent has engaged in un-fair labor practices in violation of Section 8(a)(1), (3), and (5)of theAct, myrecommended Order will require that Re-spondent cease and desist therefrom and take certain affirma-tive action necessary to effectuate the policies of the Act.To remedy the discriminatory discharges of Becky Boyerand Margaret Clinton,in violation of Section 8(a)(3) and (1)of the Act, and the discharge of Rose Conrad as a result ofapplying to her Respondent's unilaterally promulgated pro-duction efficiency program, in violation of Section 8(a)(5) and(1) of the Act, Respondent will be required to offer each ofthese employees immediate and full reinstatement,withoutprejudice to her seniority and other rights and privileges, andmake each whole for any loss of earnings she may have suf-fered by reason of her discharge, with backpay computed ona quarterly basis, plus interest at 6 percent per annum, asprescribed inF W. Woolworth Company,90 NLRB 289(1950), andIsisPlumbing & Heating Co.,138 NLRB 716(1962).Since in my initial decision in this case, issued on February11, 1974, and adopted by the Board on April 30, 1974 (210NLRB 462),Respondent was ordered to bargain with theUnion,upon request,a broad bargaining order in this supple-mental decision will not be necessary.However,inasmuch asIhave found herein that Rose Conrad's constructive dis-charge resulted from and was a part of Respondent's unlaw-ful refusal to bargain by unilaterally promulgating and apply-ing to Conrad and other employees a stringent new WABASH TRANSFORMER CORP.569production efficiency program, a specific bargaining order,limited to this feature of Respondent's refusal to bargain, isappropriate as an added remedial measureUpon the foregoing findings of fact and conclusions of law,upon the entire record, and pursuant to Section 10(c) of theAct, there is hereby issued the following recommended.ORDER 41Wabash TransformerCorp.,Subsidiary of Wabash Mag-netics, Inc , its officers,agents, successors,and assigns, shall-1Cease and desist from:(a)Coercivelyinterrogating employees regarding theirknowledge of union activities,regarding the union sympa-thies or activitiesof fellowemployees,or regarding what goeson at union meetings(b) Soliciting or requesting employeesto findout and re-port back to management the union or company sympathiesof fellowemployees and/or documenting the informationobtained to categorize its employees as prounion or procom-pany employees.(c) Requesting any employee to attend a union meeting andask questions posed by management representatives(d) Soliciting employees to report the identity of employeesmaking derogatory remarks about management representa-tives.(e)Requesting any employee to assist in the circulation ofa petition to obtain employees'withdrawal of their unioncards.(f)Threatening plant closure or removal,the discharge ofunion supporters,or other forms of reprisal against em-ployees should they select the Union to represent them(g) Threatening not to rehire any employee unless she with-drawsfromCommunicationsWorkersofAmerica,AFL-CIO,or promises to vote against said labor organiza-tion in an election.(h) Seeking to create the impression that the plant is in theprocess ofclosing down because the employees have selectedthe Union to represent them.(i)Discharging or otherwise discriminating in regard to thehire or tenure of employment of employees because of theirunion sympathies or activities(l)Unilaterally, without consultation with the Union, pro-mulgating and applying a new program of-policing the pro-duction efficiency of its employees.(k) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaranteedunder Section 7 of the Act.2.Take the following affirmative action necessary to effec-tuate the policies of the Act.(a) Offer Becky Boyer, Margaret Clinton, and Rose Con-rad reinstatement to their former jobs, or, if such jobs nolonger exist, to a substantially equivalent position, withoutprejudice to their seniority and other nghts and privileges,and make each whole in the manner set forth in the sectionof this Decision entitled "The Remedy "(b)Upon request, bargain collectively with Communica-tionsWorkers of America, AFL-CIO, about the promulga-tion of any new program of policing the production efficiencyof its employees, including the program first announced to itsemployees on August 17, 1973, and the application of sucha program to Rose Conrad and other employees in the bar-gaining unit(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records, and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisOrder(d) Post at its Farmington, Missouri, plant copies of theattached notice marked "Appendix "44 Copies of the noticeon forms provided by the Regional Director for Region 14,after being duly signed by an authorized representative ofRespondent, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted Reason-able steps shall be taken by Respondent to insure that thenotices are not altered, defaced, or covered by any othermaterial.(e) Notify the Regional Director for Region 14, in writing,within 20 days from the date of this Order, what steps Re-spondent has taken to comply herewith.IT IS ALSO ORDERED that the complaint be dismissed insofaras it alleges unfair labor practices not herein found.43 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and order, and all objections thereto shall bedeemed waived for all purposes"" In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "